Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of October 22, 2007

among

HOLOGIC, INC.,

CERTAIN SUBSIDIARIES OF HOLOGIC, INC.,

as Guarantors,

VARIOUS LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

and BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,

as Syndication Agent,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent and Collateral Agent,

and

CITICORP NORTH AMERICA, INC.,

JPMORGAN CHASE BANK, N.A.,

RBS CITIZENS, NATIONAL ASSOCIATION,

and FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

$2,550,000,000 Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2    1.1. Definitions    2    1.2. Accounting Terms    39    1.3.
Interpretation, etc.    39    1.4. Letter of Credit Amounts    39    1.5.
Exchange Rates    40

SECTION 2. LOANS AND LETTERS OF CREDIT

   40    2.1. Term Loans    40    2.2. Revolving Loans    41    2.3. Swing Line
Loans    42    2.4. Issuance of Letters of Credit and Purchase of Participations
Therein    44    2.5. Pro Rata Shares; Availability of Funds    49    2.6. Use
of Proceeds    50    2.7. Evidence of Debt; Register; Lenders’ Books and
Records; Notes    50    2.8. Interest on Loans    51    2.9.
Conversion/Continuation    53    2.10. Default Interest    54    2.11. Fees   
54    2.12. Scheduled Payments/Commitment Reductions    55    2.13. Voluntary
Prepayments/Commitment Reductions    59    2.14. Mandatory
Prepayments/Commitment Reductions    61    2.15. Application of
Prepayments/Reductions    63    2.16. General Provisions Regarding Payments   
65    2.17. Ratable Sharing    66    2.18. Making or Maintaining Eurodollar Rate
Loans    67    2.19. Increased Costs; Capital Adequacy    68    2.20. Taxes;
Withholding, etc.    70    2.21. Obligation to Mitigate    73    2.22.
Defaulting Lenders    73    2.23. Removal or Replacement of a Lender    74   
2.24. Incremental Facilities    75

SECTION 3. CONDITIONS PRECEDENT

   77    3.1. Closing Date    77    3.2. Conditions to Each Credit Extension   
82

SECTION 4. REPRESENTATIONS AND WARRANTIES

   83    4.1. Organization; Requisite Power and Authority; Qualification    83
   4.2. Equity Interests and Ownership    84    4.3. Due Authorization    84   
4.4. No Conflict    84    4.5. Governmental Consents    84

 

ii



--------------------------------------------------------------------------------

   4.6. Binding Obligation    85    4.7. Historical Financial Statements    85
   4.8. Projections    85    4.9. No Material Adverse Change    85    4.10. No
Restricted Junior Payments    85    4.11. Adverse Proceedings, etc.    85   
4.12. Payment of Taxes    86    4.13. Properties    86    4.14. Environmental
Matters    87    4.15. No Defaults    88    4.16. Material Contracts    88   
4.17. Governmental Regulation    88    4.18. Margin Stock    88    4.19.
Employee Matters    88    4.20. Employee Benefit Plans    88    4.21. Certain
Fees    89    4.22. Solvency    89    4.23. Related Agreements    89    4.24.
Compliance with Statutes, etc.    90    4.25. Disclosure    90    4.26. Patriot
Act    90 SECTION 5. AFFIRMATIVE COVENANTS    90    5.1. Financial Statements
and Other Reports    91    5.2. Existence    95    5.3. Payment of Taxes and
Claims    95    5.4. Maintenance of Properties    95    5.5. Insurance    95   
5.6. Books and Records; Inspections    96    5.7. Lenders Meetings    96    5.8.
Compliance with Laws    96    5.9. Environmental    97    5.10. Subsidiaries   
98    5.11. Additional Material Real Estate Assets    98    5.12. Interest Rate
Protection    99    5.13. Further Assurances    99    5.14. Merger    99   
5.15. Miscellaneous Covenants    100 SECTION 6. NEGATIVE COVENANTS    100   
6.1. Indebtedness    100    6.2. Liens    104    6.3. No Further Negative
Pledges    105    6.4. Restricted Junior Payments    106    6.5. Restrictions on
Subsidiary Distributions    107    6.6. Investments    107    6.7. Financial
Covenants    108

 

iii



--------------------------------------------------------------------------------

   6.8. Fundamental Changes; Disposition of Assets; Acquisitions    110    6.9.
Disposal of Subsidiary Interests    112    6.10. Sales and Lease-Backs    112   
6.11. Transactions with Shareholders and Affiliates    112    6.12. Conduct of
Business    113    6.13. Amendments or Waivers of Organizational Documents and
Certain Related Agreements    113    6.14. Amendments or Waivers of with respect
to Senior Unsecured Indebtedness and Subordinated Indebtedness    113    6.15.
Fiscal Year    114    6.16. Massachusetts Securities Corporation    114

SECTION 7. GUARANTY

   114    7.1. Guaranty of the Obligations    114    7.2. Contribution by
Guarantors    114    7.3. Payment by Guarantors    115    7.4. Liability of
Guarantors Absolute    115    7.5. Waivers by Guarantors    117    7.6.
Guarantors’ Rights of Subrogation, Contribution, etc.    118    7.7.
Subordination of Other Obligations    119    7.8. Continuing Guaranty    119   
7.9. Authority of Guarantors or Borrower    119    7.10. Financial Condition of
Borrower    119    7.11. Bankruptcy, etc.    119    7.12. Discharge of Guaranty
Upon Sale of Guarantor    120

SECTION 8. EVENTS OF DEFAULT

   120    8.1. Events of Default    120

SECTION 9. AGENTS

   123    9.1. Appointment of Agents    123    9.2. Powers and Duties    124   
9.3. General Immunity    124    9.4. Agents Entitled to Act as Lender    125   
9.5. Lenders’ Representations, Warranties and Acknowledgment    126    9.6.
Right to Indemnity    126    9.7. Successor Administrative Agent, Collateral
Agent and Swing Line Lender    127    9.8. Collateral Documents and Guaranty   
128    9.9. Withholding Taxes    130

SECTION 10. MISCELLANEOUS

   130    10.1. Notices    130    10.2. Expenses    132    10.3. Indemnity   
132    10.4. Set-Off    133    10.5. Amendments and Waivers    133    10.6.
Successors and Assigns; Participations    136

 

iv



--------------------------------------------------------------------------------

   10.7. Independence of Covenants    139    10.8. Survival of Representations,
Warranties and Agreements    139    10.9. No Waiver; Remedies Cumulative    140
   10.10. Marshalling; Payments Set Aside    140    10.11. Severability    140
   10.12. Obligations Several; Independent Nature of Lenders’ Rights    140   
10.13. Headings    141

`

   10.14. APPLICABLE LAW    141    10.15. CONSENT TO JURISDICTION    141   
10.16. WAIVER OF JURY TRIAL    141    10.17. Confidentiality    142    10.18.
Usury Savings Clause    143    10.19. Counterparts    143    10.20.
Effectiveness; Entire Agreement    143    10.21. Patriot Act    144    10.22.
Electronic Execution of Assignments    144    10.23. No Fiduciary Duty    144

 

v



--------------------------------------------------------------------------------

APPENDICES:

   A-1   Tranche A Term Loan Commitments    A-2   Tranche B-1 Term Loan
Commitments    A-3   Tranche B-2 Term Loan Commitments    A-4   Tranche X Term
Loan Commitments    A-5   Revolving Commitments    B   Notice Addresses

SCHEDULES:

   1.1A   Asset Sales    1.1B   Excluded Foreign Subsidiaries    3.1(h)  
Closing Date Mortgaged Properties    4.1   Jurisdictions of Organization and
Qualification, Capital Structure    4.2   Equity Interests and Ownership    4.11
  Adverse Proceedings    4.13   Real Estate Assets    4.13(c)   Intellectual
Property    4.16   Material Contracts    6.1   Certain Indebtedness    6.2  
Certain Liens    6.3   Negative Pledges    6.5   Certain Restrictions on
Subsidiary Distributions    6.6(l)   Certain Investments    6.8(i)   Transfer or
Licensing of Non-Core Technology    6.10   Sale and Leasebacks    6.11   Certain
Affiliate Transactions

EXHIBITS:

   A-1   Funding Notice    A-2   Conversion/Continuation Notice    A-3   Letter
of Credit Application    B-1   Tranche A Term Loan Note    B-2   Tranche B-1
Term Loan Note    B-3   Tranche B-2 Term Loan Note    B-4   Tranche B Term Loan
Note    B-5   Tranche X Term Loan Note    B-6   Revolving Loan Note    B-7  
Swing Line Note    C   Compliance Certificate    D   Opinions of Counsel    E  
Assignment Agreement    F   Certificate Re Non-Bank Status    G-1   Closing Date
Certificate    G-2   Solvency Certificate    H   Counterpart Agreement    I  
Pledge and Security Agreement    J   Mortgage    K   Landlord Waiver and Consent
Agreement

 

vi



--------------------------------------------------------------------------------

   L    Intercompany Note    M    Joinder Agreement

 

vii



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of October 22, 2007, is entered
into by and among HOLOGIC, INC., a Delaware corporation (“Borrower”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”) and BANC OF AMERICA SECURITIES
LLC (“BAS”), as Joint Lead Arrangers (in such capacity, “Joint Lead Arrangers”),
BANK OF AMERICA, N.A., as Syndication Agent (in such capacity, “Syndication
Agent”), GSCP, as Administrative Agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as Collateral Agent (together with
its permitted successor in such capacity, “Collateral Agent”), and CITICORP
NORTH AMERICA, INC. (“Citicorp”), JPMORGAN CHASE BANK, N.A. (“JPM”), RBS
CITIZENS, NATIONAL ASSOCIATION (“Citizens”) and FIFTH THIRD BANK, AN OHIO
BANKING CORPORATION (“Fifth Third”), as co-Documentation Agents (in such
capacity, “Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Borrower has entered into that certain Merger Agreement dated as of
May 20, 2007 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”), by and among
Nor’easter Corp., a wholly-owned subsidiary of the Borrower (the “MergerSub”),
and Cytyc Corporation (the “Target” and together with its subsidiaries, the
“Acquired Business”), pursuant to which the Target will be acquired by (the
“Acquisition”) and merged with and into (the “Merger”) the MergerSub, with the
outstanding capital stock of the Target being cancelled and converted into the
right to receive 0.52 shares of the common stock of the Company per share of the
common stock of the Target and $16.50 in cash consideration per share of the
common stock of the Target, subject to dissenters’ rights.

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower
(a) in an aggregate amount not to exceed $2,350,000,000, consisting of
$600,000,000 aggregate principal amount of Tranche A Term Loans, $250,000,000
aggregate principal amount of Tranche B-1 Term Loans, $250,000,000 aggregate
principal amount of Tranche B-2 Term Loans and $1,250,000,000 aggregate
principal amount of Tranche X Term Loans, the proceeds of which will be used to
fund (i) the Acquisition, (ii) the refinancing or retiring of certain of the
Existing Specified Indebtedness (including the financing of the Tender Offer),
and (iii) payment of Transaction Costs and (b) up to $200,000,000 aggregate
principal amount of Revolving Commitments, the proceeds of which will be used
(i) to fund a portion of the Acquisition, (ii) for capital expenditures and
Permitted Acquisitions, (iii) to provide for the ongoing working capital
requirements of the Borrower and (iv) for general corporate purposes;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of certain of its Domestic Subsidiaries and 65% of all the Equity
Interests of certain of its First-Tier Foreign Subsidiaries; and



--------------------------------------------------------------------------------

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests on certain of their respective Domestic Subsidiaries and 65% of
all the Equity Interests of each of their respective First-Tier Foreign
Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquired Business” as defined in the second recital hereto.

“Acquisition” as defined in the second recital hereto.

“Acquisition Condition” means, with respect to any determination under
Section 6.1(n) as to whether proceeds of the issuance of Senior Unsecured
Indebtedness may be applied by the Borrower to make Permitted Acquisitions, that
both of the following conditions shall have been satisfied as at such date of
determination, in each case calculated on a pro forma basis after giving effect
to the incurrence of such Indebtedness and the proposed application of the
proceeds of such Indebtedness (including in respect of the proposed Permitted
Acquisition) in accordance with the provisions of Section 6.7(c): (i) the Senior
Secured Leverage Ratio shall be less than 2.00, and (ii) the Leverage Ratio
shall be no greater than the level therefor otherwise applicable in accordance
with Section 6.7, minus 0.25.

“Adjusted Consolidated Interest Expense” means for any period, total interest
expense in accordance with GAAP (including that portion attributable to Capital
Leases in accordance with GAAP and capitalized interest) of Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Interest Rate Agreements, but excluding, however, any amount not
payable in Cash and any amounts referred to in Section 2.11(d) payable on or
before the Closing Date and excluding imputed non-cash interest charges relating
to convertible bonds now or hereafter outstanding.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being

 

2



--------------------------------------------------------------------------------

LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined
by Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by Bank of America, N.A. for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Authorized Officer of Borrower or any of its Subsidiaries,
threatened against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means (a) as applied to any Person that is not a Credit Party or an
Affiliate (as determined under clause (b) below) of a Credit Party, any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 5% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise; and (b) as applied to any Person that is a Credit Party,
any other Person directly or indirectly controlling, controlled by, or under
common control with, that Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 10% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Agent” means each of Administrative Agent, Syndication Agent, Collateral Agent
and Documentation Agents.

“Agent Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreed Currency” means Dollars, Euro, Pounds Sterling, Japanese Yen, Swiss
Francs, and such other currencies as are acceptable to the Issuing Bank.

“Agreement” means this Credit and Guaranty Agreement, dated as of October 22,
2007, as it may be refinanced, amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Revolving Loans and Tranche A Term Loans that are Eurodollar
Rate Loans and the Applicable Revolving Commitment Fee Percentage, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the period ending December 31, 2007, a percentage, per
annum, determined by reference to Tier 2 in the following table; and
(b) thereafter, a percentage, per annum, determined by reference to the Leverage
Ratio in effect from time to time as set forth below:

 

Tier

 

Leverage Ratio

 

Applicable Margin

 

Applicable Revolving

Commitment Fee

Percentage

Tier 1

  > 4.50:1.00   2.50%   0.50%

Tier 2

 

< 4.50:1.00

> 3.50:1.00

  2.25%   0.50%

Tier 3

 

< 3.50:1.00

> 2.00:1.00

  2.00%   0.375%

Tier 4

 

< 2.00:1.00

> 1.00:1.00

  1.75%   0.375%

Tier 5

  < 1.00:1.00   1.50%   0.25%

; (ii) with respect to Tranche X Term Loans that are Eurodollar Rate Loans, a
percentage, per annum, determined by reference to Tier 4 in the above table; and
(iii) with respect to Swing Line Loans, Revolving Loans, Tranche A Term Loans
and Tranche X Term Loans that are Base Rate Loans, an amount equal to (a) the
Applicable Margin for Eurodollar Rate Loans as set forth in clause (i)(a),
(i)(b) or (ii) above, as applicable, minus (b) 1.00% per annum. No change in the
Applicable Margin or the Applicable Revolving Commitment Fee Percentage shall be
effective until three Business Days after the date on which Administrative Agent
shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.1(d)

 

4



--------------------------------------------------------------------------------

calculating the Leverage Ratio. At any time Borrower has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(d), the Applicable Margin and the Applicable Revolving Commitment
Fee Percentage shall be determined by reference to Tier 2 in the above table.
Within one Business Day after receipt of the applicable information under
Section 5.1(d), Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Margin and the
Applicable Revolving Commitment Fee Percentage in effect from such date. In the
event that any financial statement or certificate delivered pursuant to
Section 5.1 is shown to be inaccurate (at a time when this Agreement is in
effect and unpaid Obligations under this Agreement are outstanding (other than
indemnities and other contingent obligations not yet due and payable), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Borrower shall immediately
deliver to Administrative Agent a correct certificate required by Section 5.1
for such Applicable Period, (ii) the Applicable Margin shall be determined by
reference to Tier 1 in the above table for such Applicable Period and
(iii) Borrower shall immediately pay to Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. Nothing in this paragraph shall limit the right of
Administrative Agent or any Lender under Section 2.10 or Section 8.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or

 

5



--------------------------------------------------------------------------------

licensed, including the Equity Interests of any of Borrower’s Subsidiaries,
other than (i) inventory (or other assets) sold, leased or licensed out in the
ordinary course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) sales, leases
or licenses out of other assets for aggregate consideration of less than
$10,000,000 with respect to any transaction or series of related transactions
and less than $20,000,000 in the aggregate during any Fiscal Year, (iii) the
transactions listed on Schedule 1.1A and (iv) the surrender or waiver of
contract rights on the settlement, release or surrender of contract, tort or
other claims of any kind or the non-exclusive cross-license of Intellectual
Property (including in connection with the settlement of Adverse Proceedings
listed on Schedule 4.11).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, or president, and such Person’s chief
financial officer, chief accounting officer, corporate controller or treasurer
(or, in each such case, the equivalent position however titled).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

6



--------------------------------------------------------------------------------

“Business Plan” as defined in Section 5.1(i).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iii) above, (b) has net assets
of not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

“Cash Management Agreements” means those agreements entered into from time to
time by Borrower or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services that has been
designated by Borrower and such Cash Management Provider by notice to
Administrative Agent as a Cash Management Agreement.

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by Borrower or any of its
Subsidiaries to any Cash Management Provider pursuant to or evidenced by the
Cash Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to Borrower or its Subsidiaries; provided that
each such Affiliate shall appoint Collateral Agent as its agent and agree to be
bound by the Credit Documents as a Secured Party, subject to Section 9.8(c).

 

7



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management, including controlled
disbursement, accounts or related services (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) provided to Borrower or any of its Subsidiaries by a
Cash Management Provider.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of Borrower or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Borrower; (ii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Borrower ceases to be occupied by Persons who either
(a) were members of the board of directors of Borrower on the Closing Date or
(b) were nominated for election by the board of directors of Borrower or a
nominating committee thereof, a majority of whom were directors on the Closing
Date or whose election or nomination for election was previously approved by a
majority of such directors or (iii) the occurrence of a “Change of Control” (or
any comparable term) under, and as defined in, the documents evidencing any
Indebtedness permitted under Section 6.1(o) or Section 6.1(n).

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) on and after the
Tranche B Combination Date, Lenders having Tranche B Term Loan Exposure, (c) to
the Tranche B Combination Date, Lenders having Tranche B-1 Term Loan Exposure,
(d) to the Tranche B Combination Date, Lenders having Tranche B-2 Term Loan
Exposure, (e) Lenders having Tranche X Term Loan Exposure, (f) Lenders having
Revolving Exposure (including Swing Line Lender) and (g) Lenders having New Term
Loan Exposure, and (ii) with respect to Loans, each of the following classes of
Loans: (a) Tranche A Term Loans, (b) on and after the Tranche B Combination
Date, Tranche B Term Loans, (c) to the Tranche B Combination Date, Tranche B-1
Term Loans, (d) to the Tranche B Combination Date, Tranche B-2 Term Loans,
(e) Tranche X Term Loans, (f) Revolving Loans (including Swing Line Loans) and
(g) each Series of New Term Loans.

“Closing Date” means October 22, 2007 except with respect to the New Term Loans.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(h)(i).

 

8



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant to Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” means that certain second amended and restated commitment
letter, dated September 10, 2007, by and among the Borrower, Goldman Sachs
Credit Partners L.P., Banc of America Securities LLC, Bank of America, N.A.,
Citigroup Global Markets Inc., J.P. Morgan Securities Inc. and JPMorgan Chase
Bank, N.A.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) Adjusted Consolidated Interest Expense,
(b) provisions for federal, state, local and foreign taxes based on income or
gains, (c) total depreciation expense, (d) total amortization expense,
(e) non-cash charges related to Hedge Agreements, (f) non-cash expenses
resulting from the grant, assumption or acceleration of stock options,
restricted stock, SARs and other equity or phantom equity to any director,
officer, employee or consultant of any Credit Party pursuant to a written plan
or agreement, (g) nonrecurring losses, charges and expenses incurred in
connection with (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed)
(I) the Acquisition and the other transactions effected pursuant to the Merger
Agreement, (II) the Prior Acquisitions (the amount of transaction-related fees
and expenses paid in connection with such Prior Acquisitions not to exceed
$20,000,000), (III) Permitted Acquisitions to the extent such losses, charges
and expenses do not exceed $20,000,000 in the aggregate per annum and
$75,000,000 in the aggregate during the term of this Agreement (or as approved
by the Administrative Agent in the reasonable exercise of its discretion), (IV)
Asset Sales, other Dispositions not in the ordinary course of business,
Investments permitted by Section 6.6, issuance of or disposition of Equity
Interests, issuance, incurrence or repayment of Indebtedness (including any
refinancing transaction or amendment or modification of any debt instrument), or
disposed or discontinued

 

9



--------------------------------------------------------------------------------

operations, not to exceed $10,000,000 per annum and $40,000,000 during the term
of this Agreement, (h) any loss associated with the write-off, write-down or
impairment of assets not in the ordinary course of business including, without
limitation, the write-off of acquired in-process research and development and
intangible assets, (i) any loss accounted for by the equity method of
accounting, (j) facilities closures, severance and other restructuring expenses
not to exceed $20,000,000 per annum or $75,000,000 during the term of this
Agreement, (k) any losses attributable to the early extinguishment of
Indebtedness, (l) unrealized losses related to mark-to-market of Indebtedness
denominated in foreign currencies resulting from the application of FAS 52,
(m) losses or reserves relating to damages and other expenses arising from
Adverse Proceedings listed on Schedule 4.11 or settlements thereof, (n) other
non-cash charges reducing Consolidated Net Income such as non-cash interest
expenses or charges relating to convertible bonds now or hereafter outstanding
that may be settled in cash upon conversion, including partial cash settlement
(excluding any such non-cash charge to the extent that it represents an accrual
or reserve for potential cash charge in any future period or amortization of a
prepaid cash charge that was paid in a prior period), (o) any losses, expenses
or charges associated with earn-outs in connection with acquisitions completed
prior to the Closing Date or Permitted Acquisitions; (p) any losses, expenses or
charges associated with the write-up of inventory in connection with the
Acquisition or Permitted Acquisitions and (q) the effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting principles or policies in respect of or during such period (including
changes in accounting that relate to expensing earn-out payments), minus to the
extent increasing Consolidated Net Income (ii) (a) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period), (b) non-cash gains related to Hedge
Agreements, to the extent taken into account in the calculation of Consolidated
Net Income for such period and calculated in accordance with GAAP, (c) interest
income, (d) gains arising from application of the equity method of accounting,
(e) unrealized gains related to mark-to-market of Indebtedness denominated in
foreign currencies resulting from the application of FAS 52, and (f) gains
resulting from the reversal of reserves previously taken in connection with
Adverse Proceedings listed on Schedule 4.11; provided that for the Acquisition
and if the Company or any Subsidiary has made any Prior Acquisition, Permitted
Acquisition or any Asset Sale permitted by Section 6.8(c) during the relevant
period for determining Consolidated Adjusted EBITDA, all adjustments in
determining Consolidated Adjusted EBITDA for the relevant period (1) shall be
calculated after giving pro forma effect thereto, as if the Acquisition or such
Prior Acquisition, Permitted Acquisition or Asset Sale (and any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in connection with such
Permitted Acquisition are repaid with excess cash balances when available) had
occurred on the first day of such period, but in the case of a Permitted
Acquisition, only so long as the results of the business being acquired are
supported by financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (2) may include operating expense reductions
for such period resulting from any Prior Acquisition or Permitted Acquisition
that is being given pro forma effect to the extent that such operating expense
reductions (y) would be permitted pursuant to Article XI of Regulation S-X under
the Securities Act or (z) have been approved by the Administrative Agent; and
provided further that, notwithstanding the foregoing provisions of this
definition, the amount of operating expense reductions attributable to Cytyc
and its Subsidiaries, Adiana, Inc. and its Subsidiaries, and Adeza Medical
Corporation and its subsidiaries shall be (a) for the four fiscal quarter period
ended December 31, 2007, $34,000,000; (b) for the four fiscal quarter period
ended March 31, 2008, $25,000,000; (c) for the four fiscal quarter period
ended June 30, 2008, $17,500,000; and (d) for the four fiscal quarter period
ended September 30, 2008, $12,500,000.

 

10



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment,” “construction in-process,” “purchase of
intellectual property” or similar items reflected in the consolidated statement
of cash flows of Borrower and its Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period paid in cash from operating cash flow of (a) scheduled repayments of
Indebtedness for borrowed money (excluding repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments) and scheduled repayments of
obligations under Capital Leases (excluding any interest expense portion
thereof), (b) Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) any sales of assets
used to finance such expenditures), (c) Adjusted Consolidated Interest Expense,
(d) payments relating to or provisions for current taxes and payable in cash
with respect to such period, (e) cash consideration in respect of Permitted
Acquisitions, and the amount of any earn-out payments in connection with
acquisitions completed prior to the Closing Date or Permitted Acquisitions made
in cash during such period to the extent determined by the Borrower in its
reasonable discretion to be appropriate, (f) losses or reserves relating to
damages and other expenses arising from Adverse Proceedings listed in Schedule
4.11 or settlements thereof and (g) amounts paid in cash to redeem or convert
Cytyc Convertible Notes (provided such funds are not derived from the Escrow
Account).

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus or plus in
the event of a loss (ii) (a) the income (or loss) of any Person (other than a
Subsidiary of Borrower) in which any other Person (other than Borrower or any of
its Subsidiaries) has a joint interest, except to the

 

11



--------------------------------------------------------------------------------

extent of the amount of dividends or other distributions actually paid to
Borrower or any of its Subsidiaries by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan or gains or losses associated with insurance claims or condemnation
proceedings, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt less (a) Senior Unsecured Indebtedness and (b) other
Indebtedness of Borrower and its Subsidiaries subordinated to the Obligations on
terms reasonably satisfactory to, and which Indebtedness contains other terms,
tenor and covenants reasonably satisfactory to, the Administrative Agent,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

 

12



--------------------------------------------------------------------------------

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Post-Closing Letter, any documents or certificates executed by
Borrower in favor of Issuing Bank relating to Letters of Credit, and all other
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent, Issuing Bank or any Lender in connection herewith
on or after the date hereof.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Person (other than any Agent, Issuing Bank or any
Lender or any other representative thereof) from time to time party to a Credit
Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Cytyc Convertible Notes” means the Target’s 2.25% Senior Convertible Notes due
2024 issued pursuant to the Indenture dated as of March 22, 2004 between the
Target and U.S. Bank and Trust National Association, a national banking
corporation, as trustee thereunder, as such indenture may be supplemented in
connection with the Acquisition to provide that MergerSub will assume all of
Target’s obligations thereunder, to provide that such Notes shall be convertible
into shares of common stock of the Borrower and cash and to make certain
additional changes as set forth in such supplemental indenture.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.22.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan Maturity Date, except, in
the case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments),

“Documentation Agents” as defined in the preamble hereto.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date or other relevant date of determination) for the
purchase of Dollars with such currency.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans; provided, neither the Borrower nor any of its
Affiliates shall be an Eligible Assignee.

 

14



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, or the protection of
human, plant or animal health or welfare, in any manner applicable to Borrower
or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by

 

15



--------------------------------------------------------------------------------

regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which would reasonably
be expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which would reasonably be expected to give rise
to the imposition on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (x) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan.

“Escrow Account” means that certain deposit account of Borrower in the name of
“Cytyc Corporation” established with JPMorgan Chase Bank, National Association,
containing funds sufficient for the redemption or conversion of the Remaining
Cytyc Convertible Notes, pursuant to the Tender Offer or otherwise, which
account shall be subject to a First Priority Lien in favor of Collateral Agent,
for the benefit of the Secured Parties, subject to no other Liens.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

16



--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Foreign Subsidiary” means those certain Foreign Subsidiaries listed on
Schedule 1.1B.

“Existing Specified Indebtedness” means (i) Indebtedness and other obligations
outstanding under that certain amended and restated credit agreement dated as of
September 25, 2006 among Borrower, the lenders party thereto and Bank of
America, N.A., as administrative agent, swing line lender and letter of credit
issuer, (ii) Indebtedness and other obligations outstanding under the Cytyc
Convertible Notes and (iii) Indebtedness and other obligations outstanding under
that certain credit agreement dated as of June 30, 2006, by and among Target,
J.P. Morgan Securities Inc., Banc of America Securities LLC, Citizens Bank of
Massachusetts, HSBC Bank USA, National Association, Bank of America, N.A. and
JPMorgan Chase Bank, N.A.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments, and, with respect to quarterly financial
statements, absence of footnotes.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

17



--------------------------------------------------------------------------------

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by a Domestic Subsidiary that is not a Subsidiary of
a Foreign Subsidiary, but excluding the Excluded Foreign Subsidiaries.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the last Saturday of September of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.22.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

“GSCP” as defined in the preamble.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Subsidiary of Borrower that has in effect an enforceable
Guaranty made pursuant to Section 7; provided however that none of the following
Persons shall be required to furnish a Guaranty; (i) any Subsidiary of the
Borrower that is a Massachusetts securities corporation; (ii) any Foreign
Subsidiary; and (iii) any Domestic Subsidiary of a Foreign Subsidiary.

 

18



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to Administrative
Agent.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are currently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Borrower and its
Subsidiaries as at the most recently ended Fiscal Quarter, consisting of a
balance sheet and the related consolidated statements of income, stockholders’
equity and cash flows for the three-, six-or nine-month period, as applicable,
ending on such date, and, in the case of clauses (i) and (ii), certified by the
chief financial officer of Borrower that they fairly present, in all material
respects, the financial condition of Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Increased Amount Date” as defined in Section 2.24.

“Increased-Cost Lender” as defined in Section 2.23.

“Increased Spread” as defined in Section 2.24.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing

 

19



--------------------------------------------------------------------------------

obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services, excluding earn-out
obligations except for that portion of any earn-out obligations properly
classified as a liability on a balance sheet in conformity with GAAP (also
excluding any such obligations incurred under ERISA or related to deferred
employee or director compensation), which purchase price is (a) due more than
six months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; and (xi) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement, any Currency Agreement or any Spread Overlay Agreement be deemed
“Indebtedness” for any purpose under Section 6.7.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity, but only to the extent recoverable
under Section 10.2 of this Agreement), whether direct, indirect or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions or the
use or intended use of the proceeds thereof, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or

 

20



--------------------------------------------------------------------------------

other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the commitment letter (and any related fee or engagement
letter) delivered by any Agent or any Lender to Borrower with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Installment” as defined in Section 2.12(a).

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
L evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Interest Coverage Ratio” means the ratio as of the last day of (A) the Fiscal
Quarter beginning with the Fiscal Quarter ending with the last Saturday in
December 2007 of (i) Consolidated Adjusted EBITDA for the prior four Fiscal
Quarters, to (ii) Adjusted Consolidated Interest Expense for such Fiscal Quarter
multiplied by four (4), (B) the first full Fiscal Quarter ending after the
Closing Date of (i) Consolidated Adjusted EBITDA for the prior four-Fiscal
Quarter period ending on such date, to (ii) Adjusted Consolidated Interest
Expense for such two-Fiscal Quarter period multiplied by two (2), (C) the second
full Fiscal Quarter ending after the Closing Date of (i) Consolidated Adjusted
EBITDA for the prior four-Fiscal Quarter period ending on such date, to
(ii) Adjusted Consolidated Interest Expense for such three-Fiscal Quarter period
multiplied by four thirds (4/3), and (D) any other Fiscal Quarter of
(i) Consolidated Adjusted EBITDA for the prior four-Fiscal Quarter period then
ending, to (ii) Adjusted Consolidated Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date, and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with (x) Tranche A Loans and the
Revolving Loans which are Eurodollar Rate Loans, an interest period of one-,
two-, three-, six-, nine- or twelve-months, and (y) Tranche B-1 Loans, Tranche
B-2 Loans and Tranche B Loans,

 

21



--------------------------------------------------------------------------------

as applicable, and Tranche X Loans which are Eurodollar Rate Loans, an interest
period of one-, two-, three- or six-months (and nine- or twelve-months if
available to all Lenders), in each case as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d) of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond the applicable
maturity date for such Class; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Borrower from any Person (other than Borrower or any Guarantor),
of any Equity Interests of such Person; and (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by Borrower or any of its Subsidiaries to any
other Person (other than Borrower or any Guarantor), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

22



--------------------------------------------------------------------------------

“Issuing Bank” means Bank of America, N.A. as Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity.

“Joinder Agreement” means an agreement substantially in the form of Exhibit M.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be) including, without limitation, each
such Affiliate that appoints the Collateral Agent as its agent and agrees to be
bound by the Credit Documents as a Secured Party, subject to Section 9.8(c).

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Sublimit” means the lesser of (i) $40,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

23



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate Stated Amount which is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding, and
(ii) the aggregate Dollar Equivalent of the principal amount of all drawings
under Letters of Credit honored by Issuing Bank and not theretofore reimbursed
by or on behalf of Borrower.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date.

“Licensed Intellectual Property” means any interest of any Credit Party as
licensee or sublicensee under any license of Intellectual Property, other than
any such interest that has been designated from time to time by Collateral Agent
as not being required to be included in the Collateral.

“Licensor Consent and Estoppel” means, with respect to any Licensed Intellectual
Property, a letter, certificate or other instrument in writing and in form and
substance acceptable to Collateral Agent in its reasonable discretion from the
licensor under the related license, pursuant to which, among other things, the
licensor consents to the granting of a security interest on such Licensed
Intellectual Property by the Credit Party.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means (i) a Tranche A Term Loan, (ii) (x) on and after the Tranche B
Combination Date, a Tranche B Term Loan and (y) to the Tranche B Combination
Date, a Tranche B-1 Term Loan and a Tranche B-2 Term Loan, (iii) a Tranche X
Term Loan, (iv) a Revolving Loan, (v) a Swing Line Loan and (vi) a New Term
Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $2,500,000 as of the date of the acquisition
thereof and (ii) all Leasehold Properties other than those with respect to which
the aggregate payments under the term of the lease are less than $1,000,000 per
annum.

“Merger” as defined in the second recital hereto.

“Merger Agreement” as defined in the second recital hereto.

“MergerSub” as defined in the second recital hereto.

“Minimum Liquidity” means, as at any date of determination, the sum of (i) the
Borrower’s unrestricted Cash and Cash Equivalents held in deposit and/or
security accounts subject to a control agreement in favor of the Collateral
Agent and (ii) the aggregate unused portion of the Revolving Commitments at such
time.

“Moody’s” means Moody’s Investor Service, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale or any
Disposition made pursuant to Section 6.8(g), an amount equal to: (i) Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received or when released from an escrow or holdback) received by Borrower or
any of its Subsidiaries from such Asset Sale, minus (ii) any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is either secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale or which arise as a result of such Asset Sale and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) any
professional fees actually incurred in connection therewith, including, without
limitation, advisers, brokers, investment bankers, attorneys, and accountants,
(d) a reasonable reserve for any purchase price adjustment or any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of any
such Asset Sale undertaken by Borrower or any of its Subsidiaries in connection
with such Asset Sale, and (e) reasonable reserves under GAAP for any facilities
closings, severance or other restructuring expenses in connection with such
Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any

 

25



--------------------------------------------------------------------------------

casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of Borrower or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any professional fees actually incurred in connection therewith, including,
without limitation, advisers, brokers, investment bankers, attorneys, and
accountants, (c) any bona fide direct costs incurred in connection with any sale
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith,
and (d) reasonable reserves under GAAP for any facilities closings, severance or
other restructuring expenses in connection with any such sale or insurance
claim.

“New Revolving Loan” as defined in Section 2.24.

“New Revolving Loan Commitments” as defined in Section 2.24.

“New Revolving Loan Lender” as defined in Section 2.24.

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

“New Revolving Loan Maturity Date” means the date that New Revolving Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“New Term Loan” as defined in Section 2.24.

“New Term Loan Commitments” as defined in Section 2.24.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Consenting Lender” as defined in Section 2.23.

“Non-Extension Notice” as defined in Section 2.4(a).

“Non-US Lender” as defined in Section 2.20(c).

 

26



--------------------------------------------------------------------------------

“Note” means (i) a Tranche A Term Loan Note, (ii) (x) on and after the Tranche B
Combination Date, a Tranche B Term Loan Note and (y) to the Tranche B
Combination Date, a Tranche B-1 Term Loan Note or a Tranche B-2 Term Loan Note,
(iii) a Tranche X Term Loan Note, (iv) a Revolving Loan Note or (v) a Swing Line
Note.

“Notice” means a Funding Notice, a Letter of Credit Application, or a
Conversion/ Continuation Notice.

“Obligations” means (i) all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them and Lender Counterparties, to the extent
arising under any Credit Document or Hedge Agreement, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise and (ii) all Cash Management
Obligations.

“Obligee Guarantor” as defined in Section 7.7.

“Obligors” means, collectively, the Borrower and the Guarantors and “Obligor”
means any of them.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any other Person, comparable instruments and documents.
In the event any term or condition of this Agreement or any other Credit
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Patriot Act” as defined in Section 3.1(w).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided,

 

27



--------------------------------------------------------------------------------

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Borrower or a Guarantor thereof, and Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Borrower, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;

(iv) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;

(v) Borrower shall have delivered to Administrative Agent (i) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause (iv)
above and (ii) in the event the purchase price of such Permitted Acquisition is
greater than $25,000,000, (A) all other relevant financial information with
respect to such acquired assets, including the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.7 and (B) promptly upon request by Administrative Agent, (i) a copy of
the purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent) and
(ii) quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve month (12) month period
immediately prior to such proposed Permitted Acquisition, including any audited
financial statements that are available;

(vi) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date, including, without limitation,
any medical pharmaceutical, diagnostic or other health oriented business and any
businesses related, ancillary or incidental thereto, or that is an adjunct
thereto (provided that the Administrative Agent consents to such adjunct if
material), or a reasonable extension, development or expansion thereof; and

(vii) the aggregate unused portion of the Revolving Commitments at such time
(after giving effect to the consummation of the respective Permitted Acquisition
and any financing thereof) shall equal or exceed $100,000,000.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock

 

28



--------------------------------------------------------------------------------

companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(p).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit I,
as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Post-Closing Letter” means the Post-Closing Letter to be executed by the
Borrower on the Closing Date, as it may be amended, supplemented or otherwise
modified from time to time.

“Prepayment Date” as defined in Section 2.15(c).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Prior Acquisitions” means the following acquisitions: merger of Admiral
Acquisition Corporation with and into Adiana, Inc. effective March 16, 2006
(agreement and plan of merger dated February 26, 2007); acquisition of assets of
Helica Instruments Limited by Cytyc Cayman Limited effective October 25, 2006;
merger of Augusta Medical corporation with and into Adeza Medical Corporation
effective April 2, 2007 (subsequent to tender offer of shares of Adeza’s stock)
(agreement and plan of merger dated February 11, 2007); merger of Bravo
Transition, Inc. into BioLucent, Inc. and subsequent merger of BioLucent into
Bravo Acquisition I, LLC effective September 19, 2007 (agreement and plan of
reorganization dated June 20, 2007); and AEG Elektrofotografie GmbH acquisition
of 14.5% of AEG Photoconductor Shanghai Ltd from SIMTEK New Technology Co., Ltd,
pursuant to an agreement dated April 25, 2007.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (a) the

 

29



--------------------------------------------------------------------------------

Tranche B Term Loan Exposure of that Lender by (b) the aggregate Tranche B Term
Loan Exposure of all Lenders; (iii) with respect to all payments, computations
and other matters relating to the Tranche B-1 Term Loan of any Lender, the
percentage obtained by dividing (a) the Tranche B-1 Term Loan Exposure of that
Lender by (b) the aggregate Tranche B-1 Term Loan Exposure of all Lenders;
(iv) with respect to all payments, computations and other matters relating to
the Tranche B-2 Term Loan of any Lender, the percentage obtained by dividing
(a) the Tranche B-2 Term Loan Exposure of that Lender by (b) the aggregate
Tranche B-2 Term Loan Exposure of all Lenders; (v) with respect to all payments,
computations and other matters relating to the Tranche X Term Loan of any
Lender, the percentage obtained by dividing (a) the Tranche X Term Loan Exposure
of that Lender by (b) the aggregate Tranche X Term Loan Exposure of all Lenders;
(vi) with respect to all payments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased therein by any Lender or any
participations in any Swing Line Loans purchased by any Lender, the percentage
obtained by dividing (a) the Revolving Exposure of that Lender by (b) the
aggregate Revolving Exposure of all Lenders; and (vii) with respect to all
payments, computations, and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of
(i) the Tranche X Term Loan Exposure, (ii) the Tranche A Term Loan Exposure,
(iii) (x) on and after the Tranche B Combination Date, the Tranche B Term Loan
Exposure and (y) to the Tranche B Combination Date, the sum of the Tranche B-1
Term Loan Exposure and the Tranche B-2 Term Loan Exposure, (iv) the Revolving
Exposure and (v) the New Term Loan Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Tranche X Term Loan Exposure, the aggregate
Tranche A Term Loan Exposure, either (a) the sum of the aggregate Tranche B-1
Term Loan Exposure and the aggregate Tranche B-2 Term Loan Exposure or (b) the
aggregate Tranche B Term Loan Exposure, as applicable, the aggregate Revolving
Exposure and the aggregate New Term Loan Exposure of all Lenders.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to (A) any Leasehold Property, (i) the
lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent and (B) any Licensed Intellectual Property,
(i) the license evidencing such Intellectual Property or a memorandum thereof,
executed and acknowledged by the licensor of the affected Intellectual Property,
or (ii) if such Licensed Intellectual Property was acquired or sublicensed from
the holder of licensed rights or interests in the Intellectual Property, the
applicable assignment or sublicense document, executed and acknowledged by such
holder, in each case in form sufficient to give constructive notice upon filing
or recordation in the U.S. Patent and Trademark Office, U.S. Copyright Office,
or any foreign equivalent place of filing, of the transfer or license of such
holder’s rights or interests and otherwise in form reasonably satisfactory to
Collateral Agent.

 

30



--------------------------------------------------------------------------------

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.

“Recorded License Interest” means Licensed Intellectual Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Collateral Agent’s reasonable judgment, to give constructive notice of such
Licensed Intellectual Property to bona fide purchasers, mortgagees, transferees
and licensees of the affected Intellectual Property.

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Agreements” means the Merger Agreement and all other documents and
agreements executed and delivered in connection therewith or pursuant thereto.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Remaining Cytyc Convertible Notes” means, as at any date of determination, that
portion of the Cytyc Convertible Notes that have not theretofore been redeemed
in connection with the Tender Offer or converted in accordance with its terms.

“Replacement Lender” as defined in Section 2.23.

“Requisite Lenders” means one or more Lenders having or holding (i) Tranche A
Term Loan Exposure, (ii) (x) on and after the Tranche B Combination Date,
Tranche B Term

 

31



--------------------------------------------------------------------------------

Loan Exposure and (y) to the Tranche B Combination Date, Tranche B-1 Term Loan
Exposure and Tranche B-2 Term Loan Exposure, (iii) Tranche X Term Loan Exposure,
(iv) New Term Loan Exposure and/or (v) Revolving Exposure and representing more
than 50% of the sum of (i) the aggregate Tranche A Term Loan Exposure of all
Lenders, (ii) (x) on and after the Tranche B Combination Date, the aggregate
Tranche B Term Loan Exposure of all Lenders and (y) to the Tranche B Combination
Date, the sum of the aggregate Tranche B-1 Term Loan Exposure of all Lenders and
the aggregate Tranche B-2 Term Loan Exposure of all Lenders, (iii) the aggregate
Tranche X Term Loan Exposure of all Lenders, (iv) the aggregate Revolving
Exposure of all Lenders and (v) the aggregate New Term Loan Exposure of all
Lenders.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Borrower now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund, cash settlement or similar payment with respect to
the Cytyc Convertible Notes, any unsecured Indebtedness (other than unsecured
Indebtedness permitted by clauses (c), (d), (e), (f), (g), (i), (j), (k), (l),
(m), (p), (q), (r) and (s)) and (to the extent the Indebtedness being guarantied
is not subordinated to the Obligations), clause (h) of Section 6.1) or any
subordinated Indebtedness.

“Revaluation Date” shall mean with respect to all Letters of Credit, each of the
following: (i) each date of issuance of each respective Letter of Credit,
(ii) each date of any amendment of any such Letter of Credit that has the effect
of increasing the amount thereof and (iii) each date of any payment by the
Issuing Bank under any Letter of Credit.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-5 or in the applicable Assignment Agreement
or Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $200,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) November 16, 2007, if the Term Loans are not made on or before that date;
(ii) the 5-year anniversary of the Closing Date, (iii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14,
and (iv) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

 

32



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a) and/or Section 2.24.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-6, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Senior Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

“Senior Unsecured Indebtedness” means any senior unsecured indebtedness issued
pursuant to and in accordance with Section 6.1(n).

“Series” as defined in Section 2.24.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G-2.

 

33



--------------------------------------------------------------------------------

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Parties’ present assets on a consolidated
basis; (b) such Person’s capital is not unreasonably small in relation to its
business on a consolidated basis; and (c) such Persons have not incurred and
does not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts beyond their ability to pay such debts as they become due
(whether at maturity or otherwise) on a consolidated basis; and (ii) such
Persons on a consolidated basis are “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

“Spot Rate” for a currency shall mean the rate determined by the Issuing Bank to
be the rate quoted by the Issuing Bank as the spot rate for the purchase by the
Issuing Bank of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Issuing Bank may obtain such spot rate from another
financial institution designated by the Issuing Bank if it does not have as of
the date of determination a spot buying rate for any such currency.

“Spread Overlay Agreements” means one or more options or other derivative
transactions entered into by the Borrower within five Business Days after the
issuance by the Borrower of convertible Indebtedness the proceeds of which are
applied to prepayment of the Tranche X Term Loans; provided that the net amount
of the bona fide costs and expenses incurred in connection with the consummation
of any such options or other derivative transactions shall not exceed 15% of the
gross proceeds of the issuance of such convertible Indebtedness.

“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.

“Subordinated Indebtedness” means any subordinated indebtedness issued pursuant
to and in accordance with Section 6.1(o).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the

 

34



--------------------------------------------------------------------------------

nature of a “qualifying share” of the former Person shall be deemed to be
outstanding; and provided further, that the entity formed in connection with the
transaction set forth on Schedule 6.8(i), shall be excluded from the definition
of “Subsidiary”.

“Swing Line Lender” means Bank of America, N.A., in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-7, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Target” as defined in the second recital hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax, or penalties applicable thereto;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business (other than
as a result of such Person’s having executed, delivered or performed its
obligations or received payments under, or enforced, this Agreement or any other
Credit Document) on the overall net income, profits or gains of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Tender Offer” means the tender offer required to be made pursuant to
Section 3.05 of the indenture relating to the outstanding Cytyc Convertible
Notes, as the same may be modified or supplemented from time to time.

“Terminated Lender” as defined in Section 2.23.

“Term Loan” means (i) a Tranche A Term Loan, (ii) (x) on and after the Tranche B
Combination Date, the Tranche B Term Loans, and (y) to the Tranche B Combination
Date, the Tranche B-1 Term Loans and the Tranche B-2 Term Loans, (iii) a Tranche
X Term Loan and (iv) a New Term Loan.

“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B-1
Term Loan Commitment, the Tranche B-2 Term Loan Commitment, the Tranche X Term
Loan Commitment or the New Term Loan Commitment of a Lender, and “Term Loan
Commitments” means such commitments of all Lenders.

 

35



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date, the Tranche X Term Loan Maturity Date and the
New Term Loan Maturity Date of any Series of New Term Loans.

“Title Policy” as defined in Section 3.1(h)(iv).

“TLX Take-Out Loans” as defined in Section 2.24.

“Total Assets” means the total amount of all assets of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of Borrower.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a)(ii).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $600,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loan of
such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Maturity Date” means the earlier of (i) September 30, 2012,
and (ii) the date that all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, supplemented or otherwise modified from time to time.

“Tranche B Combination Date” means the date that is the earlier of (x) the date
occurring 120 days after the Closing Date and (y) the date the Administrative
Agent identifies as the “Tranche B Combination Date” in a notice to the
Borrower.

 

36



--------------------------------------------------------------------------------

“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-4
and shall also refer to any Tranche B-1 Term Loan Notes and any Tranche B-2 Term
Loan Notes that may be outstanding after the Tranche B Combination Date.

“Tranche B Term Loan Maturity Date” means the earlier of (i) March 31, 2013, and
(ii) the date that all Tranche B Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Tranche B Term Loan Exposure” means, collectively, the Tranche B-1 Term Loan
Exposure and the Tranche B-2 Term Loan Exposure; provided that on and after the
Tranche B Combination Date, Tranche B-1 Term Loan Exposure and Tranche B-2 Term
Loan Exposure shall be deemed to be “Tranche B Term Loan Exposure” on a combined
basis.

“Tranche B Term Loan” means, collectively, the Tranche B-1 Term Loan and the
Tranche B-2 Term Loan; provided that on and after the Tranche B Combination
Date, Tranche B-1 Term Loans and Tranche B-2 Term Loans shall be deemed to be
combined into “Tranche B Term Loans”.

“Tranche B-1 Term Loan” means, to the Tranche B Combination Date, a Tranche B-1
Term Loan made by a Lender to Borrower pursuant to Section 2.1(a)(iii); provided
that on and after the Tranche B Combination Date, Tranche B-1 Term Loans shall
be deemed to be “Tranche B Term Loans”.

“Tranche B-2 Term Loan” means, to the Tranche B Combination Date, a Tranche B-2
Term Loan made by a Lender to Borrower pursuant to Section 2.1(a)(iv); provided
that on and after the Tranche B Combination Date, Tranche B-2 Term Loans shall
be deemed to be “Tranche B Term Loans”.

“Tranche B-1 Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B-1 Term Loan and “Tranche B-1 Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche B-1 Term Loan Commitment, if any, is set forth on Appendix A-2
or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Tranche B-1 Term Loan Commitments as of the Closing Date is $250,000,000.

“Tranche B-2 Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B-2 Term Loan and “Tranche B-2 Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Tranche B-2 Term Loan Commitment, if any, is set forth on Appendix A-3
or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Tranche B-2 Term Loan Commitments as of the Closing Date is $250,000,000.

“Tranche B-1 Term Loan Exposure” means, to the Tranche B Combination Date, with
respect to any Lender, as of any date of determination, the outstanding
principal amount of the Tranche B-1 Term Loan of such Lender; provided, at any
time prior to the making of the Tranche B-1 Term Loans, the Tranche B-1 Term
Loan Exposure of any Lender shall be

 

37



--------------------------------------------------------------------------------

equal to such Lender’s Tranche B-1 Term Loan Commitment; and provided further
that on and after the Tranche B Combination Date, “Tranche B-1 Term Loan
Exposure”, together with Tranche B-2 Term Loan Exposure, shall be deemed to be
“Tranche B Term Loan Exposure” on a combined basis.

“Tranche B-2 Term Loan Exposure” means, to the Tranche B Combination Date, with
respect to any Lender, as of any date of determination, the outstanding
principal amount of the Tranche B-2 Term Loan of such Lender; provided, at any
time prior to the making of the Tranche B-2 Term Loans, the Tranche B-2 Term
Loan Exposure of any Lender shall be equal to such Lender’s Tranche B-2 Term
Loan Commitment; and provided further that on and after the Tranche B
Combination Date, “Tranche B-2 Term Loan Exposure”, together with Tranche B-1
Term Loan Exposure, shall be deemed to be “Tranche B Term Loan Exposure” on a
combined basis.

“Tranche B-1 Term Loan Note” means, to the Tranche B Combination Date, a
promissory note in the form of Exhibit B-2, as it may be amended, supplemented
or otherwise modified from time to time; provided that on and after the Tranche
B Combination Date, references to “Tranche B Term Loan Note” shall mean Tranche
B-1 Term Loan Notes and Tranche B-2 Term Loan Notes, collectively, the “Tranche
B Term Loan Note”.

“Tranche B-2 Term Loan Note” means, to the Tranche B Combination Date, a
promissory note in the form of Exhibit B-3, as it may be amended, supplemented
or otherwise modified from time to time; provided that on and after the Tranche
B Combination Date, references to “Tranche B Term Loan Note” shall mean Tranche
B-1 Term Loan Notes and Tranche B-2 Term Loan Notes, collectively, the “Tranche
B Term Loan Note”.

“Tranche X Term Loan” means a Tranche X Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a)(i).

“Tranche X Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche X Term Loan and “Tranche X Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche X Term Loan Commitment, if any, is set forth on Appendix A-4 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche X Term
Loan Commitments as of the Closing Date is $1,250,000,000.

“Tranche X Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche X Term Loan of
such Lender; provided, at any time prior to the making of the Tranche X Term
Loans, the Tranche X Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche X Term Loan Commitment.

“Tranche X Term Loan Maturity Date” means the earlier of (i) the 18-month
anniversary of the Closing Date and (ii) the date that all Tranche X Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

 

38



--------------------------------------------------------------------------------

“Tranche X Term Loan Note” means a promissory note in the form of Exhibit B-5,
as it may be amended, supplemented or otherwise modified from time to time.

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Subsidiaries on or before the Closing Date in connection with
the transactions contemplated by the Credit Documents and the Related
Agreements.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.20(c).

“Waivable Prepayment” as defined in Section 2.15(c).

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.

1.4. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

39



--------------------------------------------------------------------------------

1.5. Exchange Rates. For purposes of determining compliance under Sections 6.1,
6.5 and 6.6 with respect to any amount in a currency other than Dollars (other
than with respect to any amount derived from the financial statements of
Borrower or its Subsidiaries), such amount shall be deemed to equal the Dollar
Equivalent thereof based on the average Spot Rate for such currency for the most
recent twelve-month period immediately prior to the date of determination. For
purposes of determining compliance with Sections 6.1, 6.2 and 6.6, with respect
to any amount of Indebtedness denominated in a currency other than Dollars,
compliance will be determined at the time of incurrence or advancing thereof
using the Dollar Equivalent thereof at the Spot Rate in effect at the time of
such incurrence or advancement.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Tranche X Term
Loan to Borrower in Dollars in an amount equal to such Lender’s Tranche X Term
Loan Commitment;

(ii) each Lender severally agrees to make, on the Closing Date, a Tranche A Term
Loan to Borrower in Dollars in an amount equal to such Lender’s Tranche A Term
Loan Commitment;

(iii) each Lender severally agrees to make, on the Closing Date, a Tranche B-1
Term Loan to Borrower in Dollars in an amount equal to such Lender’s Tranche B-1
Term Loan Commitment; and

(iv) each Lender severally agrees to make, on the Closing Date, a Tranche B-2
Term Loan to Borrower in Dollars in an amount equal to such Lender’s Tranche B-2
Term Loan Commitment.

Borrower may make only one borrowing under each of the Tranche A Term Loan
Commitments, Tranche B-1 Term Loan Commitments, Tranche B-2 Term Loan
Commitments and Tranche X Term Loan Commitments which shall be on the Closing
Date. Any amount borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts
owed hereunder with respect to the Tranche A Term Loans, the Tranche B-1 Term
Loans, the Tranche B-2 Term Loans and the Tranche X Term Loans shall be paid in
full no later than the Tranche A Term Loan Maturity Date, the Tranche B Term
Loan Maturity Date and the Tranche X Term Loan Maturity Date, respectively. Each
Lender’s Tranche A Term Loan Commitment, Tranche B-1 Term Loan Commitment,
Tranche B-2 Term Loan Commitment and Tranche X Term Loan Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche A Term Loan Commitment,
Tranche B-1 Term Loan Commitment, Tranche B-2 Term Loan Commitment and Tranche X
Term Loan Commitment on such date.

 

40



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than two Business Days prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its Tranche X Term Loan, Tranche A Term Loan,
Tranche B-1 Term Loan and/or Tranche B-2 Term Loan, as the case may be,
available to Administrative Agent not later than 12:00 noon (New York City time)
on the Closing Date, by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Upon satisfaction or waiver
of the conditions precedent specified herein, Administrative Agent shall make
the proceeds of the Term Loans available to Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited to the
account of Borrower at the Principal Office designated by Administrative Agent
or to such other account as may be designated in writing to Administrative Agent
by Borrower.

(c) Tranche B-1 Loans, Tranche B-2 Loans and Tranche B Loans. On the Tranche B
Combination Date, the then remaining balance of the Tranche B-2 Term Loans shall
be added to the then remaining amounts of the Tranche B-1 Term Loans and shall
be treated hereunder on a combined basis as Tranche B Term Loans.

2.2. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in Dollars in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least

 

41



--------------------------------------------------------------------------------

one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein, a
Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 noon (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

2.3. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender hereby agrees to
make Swing Line Loans to Borrower in Dollars in the aggregate amount up to but
not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.3 may be repaid and reborrowed during the
Revolving Commitment Period. Swing Line Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in a minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii) Whenever Borrower desires that Swing Line Lender make a Swing Line Loan,
Borrower shall deliver to Administrative Agent a Funding Notice no later than
12:00 noon (New York City time) on the proposed Credit Date.

 

42



--------------------------------------------------------------------------------

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m.(New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loan available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of such Swing Line Loan received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion deliver to Administrative Agent (with a copy
to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving

 

43



--------------------------------------------------------------------------------

Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans in an amount equal to its Pro
Rata Share of the applicable unpaid amount together with accrued interest
thereon. Upon one Business Day’s notice from Swing Line Lender, each Lender
holding a Revolving Commitment shall deliver to Swing Line Lender an amount
equal to its respective participation in the applicable unpaid amount in same
day funds at the Principal Office of Swing Line Lender. In order to evidence
such participation each Lender holding a Revolving Commitment agrees to enter
into a participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender. In the event any Lender
holding a Revolving Commitment fails to make available to Swing Line Lender the
amount of such Lender’s participation as provided in this paragraph, Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender believed in good faith that
all conditions under Section 3.2 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans were satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made or the
satisfaction of any such condition not satisfied had been waived by the
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default exists unless Swing Line Lender has entered
into arrangements satisfactory to it and Borrower to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue or amend Letters of
Credit for the

 

44



--------------------------------------------------------------------------------

account of Borrower or its Subsidiaries (provided that Borrower is an obligor on
the Letter of Credit Application submitted to the Issuing Bank in connection
with any such Letter of Credit to be issued for the account of any of Borrower’s
Subsidiaries), or to amend or extend Letters of Credit previously issued by it,
in the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in an Agreed Currency;
(ii) the initial stated amount of each Letter of Credit shall not be less than
$250,000 (or its equivalent in any other Agreed Currency) or such lesser amount
as is acceptable to Issuing Bank; (iii) after giving effect to such issuance, in
no event shall the Total Utilization of Revolving Commitments exceed the
Revolving Commitments then in effect; (iv) after giving effect to such issuance,
in no event shall the Letter of Credit Usage exceed the Letter of Credit
Sublimit then in effect; (v) in no event shall any standby Letter of Credit
(x) have an expiration date later than the earlier of (1) the Revolving
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; or (y) be issued if such standby
Letter of Credit is otherwise unacceptable to Issuing Bank in its reasonable
discretion; and (vi) in no event shall any commercial Letter of Credit (x) have
an expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (y) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any such additional
period by giving prior notice (“Non-Extension Notice”) to the beneficiary
thereof not later than a day prior to such date of expiration; provided, Issuing
Bank shall not extend any such Letter of Credit if it has received written
notice that an Event of Default has occurred and is continuing seven
(7) Business Days before the Non-Extension Notice date; provided, further, in
the event a Funding Default exists, Issuing Bank shall not be required to issue
any Letter of Credit unless Issuing Bank has entered into arrangements
satisfactory to it and Borrower to eliminate Issuing Bank’s risk with respect to
the participation in Letters of Credit of the Defaulting Lender, including by
cash collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage; provided, further, Issuing Bank shall not be under any obligation
to issue any Letter of Credit if (x) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it or (y) the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally.

(b) Notice of Issuance. (i) Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Borrower. Such Letter of Credit Application must be received by the Issuing Bank
and the Administrative Agent not later than 11:00 a.m. (New York

 

45



--------------------------------------------------------------------------------

City time) at least two Business Days (or such later date and time as the
Administrative Agent and the Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Bank (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Issuing Bank may require. Additionally, the Borrower shall furnish to the
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Bank or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
from any Lender, the Administrative Agent or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, written notice that one or more applicable
conditions contained in Section 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to such Lender’s Pro
Rata Share of the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank by, the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be

 

46



--------------------------------------------------------------------------------

responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Borrower. Notwithstanding anything
to the contrary contained in this Section 2.4(c), Borrower shall retain any and
all rights it may have against Issuing Bank to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused solely out of the
gross negligence or willful misconduct of Issuing Bank.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent of the
amount and currency of such drawing and the Dollar Equivalent thereof, and
Borrower shall reimburse Issuing Bank through the Administrative Agent on or
before the Business Day on which such drawing is honored (the “Reimbursement
Date”) in the same currency in which such drawing was made (or the Dollar
Equivalent of such amount, at the option of and as notified by the Issuing Bank)
and in same day funds equal to the amount of such honored drawing; provided,
anything contained herein to the contrary notwithstanding, (i) unless Borrower
shall have notified Administrative Agent and Issuing Bank prior to 10:00 a.m.
(New York City time) on the date such drawing is honored that Borrower intends
to reimburse Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, Borrower shall be deemed to have
given a timely Funding Notice to Administrative Agent requesting Lenders with
Revolving Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of

 

47



--------------------------------------------------------------------------------

such honored drawing over the aggregate amount of such Revolving Loans, if any,
which are so received. Nothing in this Section 2.4(d) shall be deemed to relieve
any Lender with a Revolving Commitment from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and Borrower shall retain
any and all rights it may have against any such Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Administrative Agent shall promptly notify each Lender with a
Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to Issuing Bank through the Administrative Agent an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of Administrative Agent specified in such notice, not later than 12:00
noon (New York City time) on the first Business Day after the date notified by
Administrative Agent. In the event that any Lender with a Revolving Commitment
fails to make available to Issuing Bank on such Business Day the amount of such
Lender’s participation in such Letter of Credit as provided in this
Section 2.4(e), Issuing Bank shall be entitled to recover such amount on demand
from such Lender together with interest thereon for three Business Days at the
rate customarily used by Issuing Bank for the correction of errors among banks
and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be deemed
to prejudice the right of any Lender with a Revolving Commitment to recover from
Issuing Bank any amounts made available by such Lender to Issuing Bank pursuant
to this Section in the event that the payment with respect to a Letter of Credit
in respect of which payment was made by such Lender constituted gross negligence
or willful misconduct on the part of Issuing Bank. In the event Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.4(e) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit, the Administrative Agent shall distribute to each Lender which has paid
all amounts payable by it under this Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of all payments subsequently received by
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on Appendix B or at such other address
as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), Issuing Bank, any Lender or any other Person
or, in the case of a Lender, against Borrower, whether in

 

48



--------------------------------------------------------------------------------

connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the applicable Borrower or in the
relevant currency markets generally; (viii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (ix) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, that payment by Issuing Bank under the applicable Letter
of Credit shall not have constituted gross negligence or willful misconduct of
Issuing Bank under the circumstances in question.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided therein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender, together with
interest thereon for each day from such Credit Date

 

49



--------------------------------------------------------------------------------

until the date such amount is paid to Administrative Agent, at the customary
rate set by Administrative Agent for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower, and Borrower shall
immediately pay such corresponding amount to Administrative Agent, together with
interest thereon for each day from such Credit Date until the date such amount
is paid to Administrative Agent at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitment hereunder or to prejudice any rights that Borrower may have
against any Lender as a result of any default by such Lender hereunder.

2.6. Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be applied by Borrower to fund the Acquisition, to refinance Existing
Specified Indebtedness of the Borrower and its Subsidiaries (including the
Acquired Business after giving effect to the Acquisition) and to pay Transaction
Costs; provided that, the Remaining Cytyc Convertible Notes as at the Closing
Date are not required to be refinanced in the event that proceeds of the Term
Loans in an amount that does not exceed the lesser of (i) $250,000,000 and
(ii) the principal and interest due on the Remaining Cytyc Convertible Notes
outstanding on the Closing Date shall be deposited and maintained in the Escrow
Account, with such funds to be used solely to redeem or convert any of the
Remaining Cytyc Convertible Notes as may be tendered for redemption or
conversion after the Closing Date and thereafter to be released to Borrower to
be used for its general corporate purposes (provided that following the
completion of the Tender Offer and satisfaction of any redemption obligations in
connection therewith, the Borrower may elect at any time to cause any portion of
or all such remaining funds to be released from the Escrow Account to be used
for general corporate purposes). The proceeds of the Revolving Loans, Swing Line
Loans and Letters of Credit made or issued on and after the Closing Date, as
applicable, shall be applied by Borrower to fund a portion of the Acquisition,
for working capital and general corporate purposes of Borrower and its
Subsidiaries, including Permitted Acquisitions and permitted capital
expenditures. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitment or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern in the absence of demonstrable error therein.

 

50



--------------------------------------------------------------------------------

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitment and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Revolving Commitment and Loans) at any reasonable time and from
time to time upon reasonable prior notice. Administrative Agent shall record, or
shall cause to be recorded, in the Register the Revolving Commitments and the
Loans in accordance with the provisions of Section 10.6, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Revolving Commitment or
Borrower’s Obligations in respect of any Loan. Borrower hereby designates GSCP
to serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.7, and Borrower hereby agrees that, to the extent
GSCP serves in such capacity, GSCP and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche X Term Loan, Tranche A Term Loan, Tranche B-1 Term Loan, Tranche B-2
Term Loan, Tranche B Term Loan (where applicable), New Term Loan, Revolving
Loans or Swing Line Loans, as the case may be.

2.8. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans, Tranche A Term Loans and Tranche X Term
Loans, as applicable:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

(iii) in the case of Tranche B Term Loans:

 

51



--------------------------------------------------------------------------------

(1) if a Base Rate Loan, at the Base Rate plus 1.50%; or

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 2.50%.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained only as a Base Rate
Loan), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date that Administrative Agent notifies
Borrower that the primary syndication of the Loans and Revolving Commitments has
been completed, as determined by Administrative Agent, the Term Loans shall be
maintained as either (1) Eurodollar Rate Loans having an Interest Period of no
longer than three months or (2) Base Rate Loans. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan will be made as a
Base Rate Loan or (if outstanding as a Eurodollar Rate Loan) will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan or (if outstanding as a Base Rate
Loan) will remain as a Base Rate Loan. In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

52



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by such Lender for the period from
the date on which Issuing Bank was so reimbursed by such Lender to but excluding
the date on which such portion of such honored drawing is reimbursed by
Borrower.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any borrowing of Term Loans or
Revolving Loans equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided,
Eurodollar Rate

 

53



--------------------------------------------------------------------------------

Loans may only be converted on the expiration of the Interest Period applicable
to such Eurodollar Rate Loans unless Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any borrowing of
Eurodollar Rate Loans, to continue all or any portion of such Loans equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as
Eurodollar Rate Loans.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to Base
Rate Loans) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, Eurodollar Rate Loans). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.10. Default Interest. The principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder and not paid on or before the date due
(or, in the case of interest on any Loan or any fee or any other amount due
hereunder, not paid within five days after the date due) shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.11. Fees.

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans plus (y) the Letter of Credit Usage, times (2) the
Applicable Revolving Commitment Fee Percentage; and

 

54



--------------------------------------------------------------------------------

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all outstanding Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and, upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.125%, per annum, times the aggregate daily maximum
amount available to be drawn under all Letters of Credit (determined as of the
close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Sections 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12. Scheduled Payments/Commitment Reductions. (a) The principal amounts of the
Tranche A Term Loans shall be repaid in consecutive quarterly installments
(each, an “Installment”)

in the aggregate amounts set forth below on the four quarterly scheduled
Interest Payment Dates applicable to Tranche A Term Loans, commencing
December 31, 2007:

 

Amortization Date

   Tranche A Term Loan
Installments

December 31, 2007

   $ 7,500,000

March 31, 2008

   $ 7,500,000

June 30, 2008

   $ 7,500,000

 

55



--------------------------------------------------------------------------------

Amortization Date

   Tranche A Term Loan
Installments

September 30, 2008

   $ 7,500,000

December 31, 2008

   $ 15,000,000

March 31, 2009

   $ 15,000,000

June 30, 2009

   $ 15,000,000

September 30, 2009

   $ 15,000,000

December 31, 2009

   $ 15,000,000

March 31, 2010

   $ 15,000,000

June 30, 2010

   $ 15,000,000

September 30, 2010

   $ 15,000,000

December 31, 2010

   $ 22,500,000

March 31, 2011

   $ 22,500,000

June 30, 2011

   $ 22,500,000

September 30, 2011

   $ 22,500,000

December 31, 2011

   $ 22,500,000

March 31, 2012

   $ 22,500,000

June 30, 2012

   $ 22,500,000

September 30, 2012

   $ 292,500,000

(b) The principal amounts of the Tranche B-1 Term Loans shall be repaid in
Installments in the aggregate amounts set forth below on the four quarterly
scheduled Interest Payment Dates applicable to Tranche B-1 Term Loans,
commencing December 31, 2007:

 

56



--------------------------------------------------------------------------------

Amortization Date

   Tranche B-1 Term Loan
Installments

December 31, 2007

   $ 625,000

March 31, 2008

   $ 625,000

June 30, 2008

   $ 625,000

September 30, 2008

   $ 625,000

December 31, 2008

   $ 625,000

March 31, 2009

   $ 625,000

June 30, 2009

   $ 625,000

September 30, 2009

   $ 625,000

December 31, 2009

   $ 625,000

March 31, 2010

   $ 625,000

June 30, 2010

   $ 625,000

September 30, 2010

   $ 625,000

December 31, 2010

   $ 625,000

March 31, 2011

   $ 625,000

June 30, 2011

   $ 625,000

September 30, 2011

   $ 625,000

December 31, 2011

   $ 625,000

March 31, 2012

   $ 625,000

June 30, 2012

   $ 625,000

September 30, 2012

   $ 625,000

December 31, 2012

   $ 625,000

March 31, 2013

   $ 236,875,000

 

57



--------------------------------------------------------------------------------

(c) The principal amounts of the Tranche B-2 Term Loans shall be repaid in
Installments in the aggregate amounts set forth below on the four quarterly
scheduled Interest Payment Dates applicable to Tranche B-2 Term Loans,
commencing December 31, 2007:

 

Amortization Date

   Tranche B-2 Term Loan
Installments

December 31, 2007

   $ 625,000

March 31, 2008

   $ 625,000

June 30, 2008

   $ 625,000

September 30, 2008

   $ 625,000

December 31, 2008

   $ 625,000

March 31, 2009

   $ 625,000

June 30, 2009

   $ 625,000

September 30, 2009

   $ 625,000

December 31, 2009

   $ 625,000

March 31, 2010

   $ 625,000

June 30, 2010

   $ 625,000

September 30, 2010

   $ 625,000

December 31, 2010

   $ 625,000

March 31, 2011

   $ 625,000

June 30, 2011

   $ 625,000

September 30, 2011

   $ 625,000

 

58



--------------------------------------------------------------------------------

Amortization Date

   Tranche B-2 Term Loan
Installments

December 31, 2011

   $ 625,000

March 31, 2012

   $ 625,000

June 30, 2012

   $ 625,000

September 30, 2012

   $ 625,000

December 31, 2012

   $ 625,000

March 31, 2013

   $ 236,875,000

; provided, with respect to each clause (b) and clause (c) of this Section 2.12,
in the event any New Term Loans are made, such New Term Loans shall be repaid on
each installment date the Tranche B Loans are repaid (each such date, the
“Installment Date”) occurring on or after the applicable Increased Amount Date
in an amount equal to (i) the aggregate principal amount of New Term Loans of
the applicable Series of New Term Loans, times (ii) the ratio (expressed as a
percentage) of (y) the amount of all Tranche B Term Loans being repaid on such
Installment Date and (z) the total aggregate principal amount of all other Term
Loans outstanding on such Increased Amount Date. On the Tranche B Combination
Date, the then remaining balance of the Tranche B-2 Term Loans shall be added to
the then outstanding amount of the Tranche B-1 Term Loans and shall be treated
hereunder on a combined basis as Tranche B Term Loans.

Notwithstanding the foregoing, (x) such Installments shall be reduced on a pro
rata basis in connection with any voluntary or mandatory prepayments of the Term
Loans in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the respective Term
Loan Maturity Date therefor.

2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

 

59



--------------------------------------------------------------------------------

(3) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

60



--------------------------------------------------------------------------------

2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, (i) so long as no
Default or Event of Default shall have occurred and be continuing, and (ii) to
the extent that Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $25,000,000 individually or
$50,000,000 in the aggregate during any Fiscal Year, Borrower shall have the
option, directly or through one or more of its Subsidiaries, to invest or commit
to invest such Net Asset Sale Proceeds within one year of receipt thereof in
long-term productive assets of the general type used in the business of Borrower
and its Subsidiaries; provided further, pending any such investment all such Net
Asset Sale Proceeds shall be applied to prepay Revolving Loans to the extent
outstanding (without a reduction in Revolving Commitments) on or within five
Business Days after the immediately succeeding Interest Payment Date.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds in excess of $1,000,000
for any single event giving rise thereto or series of related events giving rise
thereto; provided, so long as no Default or Event of Default shall have occurred
and be continuing, Borrower shall have the option, directly or through one or
more of its Subsidiaries, to invest or commit to invest such Net
Insurance/Condemnation Proceeds within one year of receipt thereof in long term
productive assets of the general type used in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further, pending any such
investment all such Net Insurance/Condemnation Proceeds in excess of $1,000,000
for any single event giving rise thereto or series of related events giving rise
thereto, as the case may be, shall be applied to prepay Revolving Loans to the
extent outstanding (without a reduction in Revolving Commitments) on or within
five Business Days after the immediately succeeding Interest Payment Date.

(c) Issuance of Equity Securities. On the date of receipt by Borrower of any
Cash proceeds from a capital contribution to, or the issuance of any Equity
Interests of, Borrower or any of its Subsidiaries (other than pursuant to any
employee, director or consultant stock or stock option compensation plan or the
Spread Overlay Agreements), Borrower shall prepay the Loans as set forth in
Section 2.15(b) (i) in the event any Tranche X Term Loans are outstanding, in an
aggregate amount equal to 100% of such proceeds and (ii) thereafter, in an
aggregate amount equal to 50% of such proceeds, in the case of either clause
(i) or clause (ii) net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided, during any period in which the Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of the most

 

61



--------------------------------------------------------------------------------

recently ended Fiscal Quarter) shall be 3.00:1.00 or less, prepayments and/or
reductions otherwise required pursuant to clause (ii) hereof shall be required
to be made in an amount equal to 25% of such net proceeds; provided, further,
during any period in which the Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter) shall be 2.00:1.00 or less, prepayments and/or reductions
otherwise required pursuant to clause (ii) hereof shall not be required to be
made.

(d) Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries, Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions, the net expense of the Spread
Overlay Agreements entered into in connection with the issuance of convertible
securities the proceeds of which are being applied pursuant hereto, and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses; provided, however, that any Indebtedness permitted to be
incurred pursuant to Section 6.1 (other than that portion of the proceeds of the
issuance of Indebtedness issued pursuant to Section 6.1(n) that is not applied
to make Permitted Acquisitions, which shall be subject hereto) and any amounts
released from the Escrow Account (that are not applied to the redemption or
conversion of the Remaining Cytyc Convertible Notes) shall be excluded from the
application hereof.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending in
2008), Borrower shall, no later than ninety days after the end of such Fiscal
Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate amount
equal to (i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary
repayments of the Loans (excluding repayments of Revolving Loans or Swing Line
Loans except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments); provided, that if, as of the last day of the
most recently ended Fiscal Year, the Leverage Ratio (determined for any such
period by reference to the Compliance Certificate delivered pursuant to
Section 5.1(d) calculating the Leverage Ratio as of the last day of such Fiscal
Year) shall be 3.00:1.00 or less, Borrower shall only be required to make the
prepayments and/or reductions otherwise required hereby in an amount equal to
(i) 25% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Loans (excluding repayments of Revolving Loans or Swing Line Loans except to
the extent the Revolving Commitments are permanently reduced in connection with
such repayments); provided, further, that if, as of the last day of the most
recently ended Fiscal Year, the Leverage Ratio (determined for any such period
by reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
2.00:1.00 or less, Borrower shall not be required to make the prepayments and/or
reductions otherwise required hereby.

(f) Revolving Loans and Swing Loans. Except in circumstances in which
Section 2.15(a) applies, Borrower shall from time to time prepay first, the
Swing Line Loans without reductions in Revolving Commitments and second, the
Revolving Loans without reductions in Revolving Commitments to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

 

62



--------------------------------------------------------------------------------

(g) Excess Utilization of Revolving Commitments. At any time the Total
Utilization of the Revolving Commitments exceeds the Revolving Commitments then
in effect, the Borrower shall prepay the Revolving Loans in an amount equal to
such excess.

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate by more than $1,000,000, Borrower shall promptly make an additional
prepayment of the Loans in an amount equal to such excess (but in no event shall
such prepayment be required to be prior to the date that is five Business Days
after the immediately succeeding Interest Payment Date), and Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of
Term Loans pursuant to Section 2.13(a) shall be applied as follows:

first, to prepay the Tranche X Term Loans to the full extent thereof; and

second, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis within each such Class of Loans to reduce the scheduled remaining
Installments of principal of such Class of Loans; provided, however, that
Borrower may, in the exercise of its sole discretion, elect that such prepayment
shall be applied to prepay the next four scheduled Installments of the Tranche A
Term Loans prior to application to prepay Tranche B Term Loans, with any
remaining balance of such voluntary prepayment to be applied to all of the
remaining Term Loans on a pro rata basis as first set forth above in this clause
second.

(b) Application of Mandatory Prepayments by Class of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be applied as
follows:

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), with such prepayments to be
applied to reduce the scheduled Installments of principal within each Class of
Loans, first by application to the next four scheduled Installments within such
respective Class and then pro rata among the remaining scheduled Installments of
principal of such Class of Loans;

second, to prepay the Swing Line Loans to the full extent thereof without
reduction of Revolving Commitments;

 

63



--------------------------------------------------------------------------------

third, to prepay the Revolving Loans to the full extent thereof without
reduction of Revolving Commitments;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and

fifth, to cash collateralize Letters of Credit;

provided that, notwithstanding anything to the contrary contained in the
foregoing provisions of this Section 2.15, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, all
prepayments of Term Loans made pursuant to Section 2.13(a), all proceeds of any
issuance of equity securities required to be applied to prepayment of the Loans
pursuant to Section 2.14(c) and all proceeds of any issuance of Indebtedness
required to be applied to prepayment of the Loans pursuant to Section 2.14(d)
(which, for the avoidance of doubt, shall be net of the net expense of any
Spread Overlay Agreements entered into in connection therewith) shall first be
applied to prepay any outstanding Tranche X Term Loans to the full extent
thereof prior to application to any other purpose; provided further that, in
connection with any such payment made on or before the Tranche B Combination
Date in respect of which there is any balance remaining after repayment of the
Tranche X Term Loans that is either subject to required prepayment pursuant to
Section 2.14 or that the Borrower has elected to apply to prepayment of the
Loans pursuant to Section 2.13, the balance remaining shall be applied to prepay
any outstanding Tranche B-2 Term Loans prior to application to prepay other Term
Loans in accordance with clause second of Section 2.15(a) or clause first of
this Section 2.15(b), as applicable.

(c) Waivable Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loans are outstanding, in the event
Borrower is required to make any voluntary or mandatory prepayment (a “Waivable
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Prepayment Date”) on which Borrower is required to make such Waivable
Prepayment, Borrower shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding Term Loan of the amount of such Lender’s Pro Rata Share
of such Waivable Prepayment and such Lender’s option to elect to decline payment
of such amount. Each such Lender may exercise such option by giving written
notice to Borrower and Administrative Agent of its election to do so on or
before the first Business Day prior to the Prepayment Date (it being understood
that any Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Prepayment Date, Borrower shall pay to
Administrative Agent the amount of the Waivable Prepayment, which amount shall
be applied (i) in an amount equal to that portion of the Waivable Prepayment
payable to those Lenders that have elected not to exercise such option, to
prepay the Term Loans of such Lenders (which prepayment shall be applied to the
scheduled Installments of principal of the Term Loans in accordance with
Section 2.15(b)), and (ii) in an amount equal to that portion of the Waivable
Prepayment otherwise payable to those Lenders that have elected to exercise such
option, to prepay the Term Loans of such Lenders accepting payments under clause
(i) above (which prepayment shall be further applied to the scheduled
installments of principal of the Term Loans in accordance with Section 2.15(b));

 

64



--------------------------------------------------------------------------------

provided that in the event any amount of the Waivable Prepayment is outstanding
after those Lenders that have elected not to exercise such option, such amount
shall be applied pro rata to prepay the Term Loans of those Lenders that have
elected to exercise such option (which prepayment shall be applied to scheduled
Installments of principal of the Term Loans in accordance with Section 2.15(b)).

(d) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in the currency in which such Loans are denominated and all other
payments under each Credit Document shall, unless otherwise specified in such
Credit Document, be made in Dollars, in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 noon (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due such Lender, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisions set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

65



--------------------------------------------------------------------------------

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 noon (New York City
time) to be a non-conforming payment. Any such payment shall be deemed not to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise (except
pursuant to an Assignment Agreement with an Eligible Assignee), or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such

 

66



--------------------------------------------------------------------------------

purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set-off or counterclaim with respect to any and all monies owing
by Borrower to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans that, by reason of
circumstances affecting the London interbank market, adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a

 

67



--------------------------------------------------------------------------------

Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans in accordance with the terms
hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
and Swing Line Lender for purposes of

 

68



--------------------------------------------------------------------------------

this Section 2.19(a)) shall determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans or participations in Swing Line Loans or Letters of Credit or issuing
Letters of Credit hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank and Swing Line Lender for purposes of this Section 2.19(b))
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in,

 

69



--------------------------------------------------------------------------------

applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(c) Refunds. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which the Borrower
has paid additional amounts pursuant to this Section 2.19 or Section 2.20, it
shall pay over such refund to the Borrower (but only to the extent of additional
amounts paid by the Borrower under this Section 2.19 or Section 2.20 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority or any political subdivision or taxing authority thereof
or therein.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax (other than a Tax
on the overall net income of a Lender) from any sum paid or payable by any
Credit Party to Administrative Agent or any Lender (which term shall include
Issuing Bank and Swing Line Lender for purposes of this Section 2.20) under any
of the Credit Documents: (i) Borrower shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment,

 

70



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.23) with respect to United States federal withholding tax under clause
(iii) above except to the extent that any change after the date hereof (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
after the effective date of the Assignment Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender) in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in the imposition of, or an increase in, such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.
Without limiting the provisions above, the Borrower shall timely pay any and all
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document to
the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”),
to the extent it is legally able to do so, shall deliver to Administrative Agent
for transmission to Borrower, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two original copies of Internal
Revenue Service Form W-8BEN (claiming the benefits of any applicable United
States income tax treaty), W-8ECI and/or W-8IMY, which Form W-8IMY shall be
accompanied by the documentation and other Internal Revenue Service forms
contemplated by that Form W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to, or is subject to a
reduced rate of, deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (ii) if such Lender
is not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to
clause (i) above, a Certificate re Non-Bank Status (in the form of Exhibit F)
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to, or is
subject to a reduced

 

71



--------------------------------------------------------------------------------

rate of, deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two original
copies of Internal Revenue Service Form W-9 (or any successor form), properly
completed and duly executed by such Lender, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax, or otherwise
prove that it is entitled to such an exemption. Each Lender required to deliver
any forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case,
any successor form), or a Certificate re Non-Bank Status and two original copies
of Internal Revenue Service Form W-8BEN (or any successor form), as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to, or is
subject to a reduced rate of, deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.20(b)(iii) if such Lender
shall have failed (1) to deliver the forms, certificates or other evidence
referred to in of this Section 2.20(c), or (2) to notify Administrative Agent
and Borrower of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, if such Lender shall have satisfied the
requirements of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant this Section 2.20 in the event
that, as a result of any change in any applicable law, treaty or governmental
rule, regulation or order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

(d) Borrower Indemnification for Failure to Pay Required Taxes, etc. The
Borrower shall indemnify the Administrative Agent and the Lenders and any of
their respective Affiliates for any Taxes imposed on any amounts paid under any
Credit Document (including any Taxes imposed or asserted or attributable to
amounts payable under this Section, but excluding any Tax on the overall net
income of a Lender or the Administrative Agent) and reasonable expenses arising
therefrom or with respect thereto, regardless of whether such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this indemnification must be made within 10 days from the date
Administrative Agent or any Lender or any of their respective Affiliates makes
written demand therefor.

 

72



--------------------------------------------------------------------------------

2.21. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of its Revolving Commitment, Loans or Letters of
Credit through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Revolving Commitment,
Loans or Letters of Credit or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.21 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

2.22. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(b)(iv) or 2.4(e) (in each
case, a “Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Borrower so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.11 with respect to such Defaulting Lender’s

 

73



--------------------------------------------------------------------------------

Revolving Commitment in respect of any Default Period with respect to such
Defaulting Lender; and (d) the Total Utilization of Revolving Commitments as at
any date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender. No Revolving Commitment of
any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.22, performance by Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies which Borrower may
have against such Defaulting Lender with respect to any Funding Default and
which Administrative Agent or any Lender may have against such Defaulting Lender
with respect to any Funding Default.

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans, participations in Letters
of Credit and Swing Line Loans and its Revolving Commitment, if any, in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender
or a Non-Consenting Lender and the Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings under
Letters of Credit that have been funded by such Terminated Lender, together with
all then unpaid interest with respect thereto at such time, and (C) an amount
equal to all accrued, but theretofore unpaid fees owing to such Terminated
Lender pursuant to Section 2.11; (2) with respect only to a Terminated Lender
that is not a Defaulting Lender, on the date of such assignment, Borrower shall
pay any amounts payable to such Terminated Lender pursuant to Section 2.18(c),
2.19 or 2.20 or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender;

 

74



--------------------------------------------------------------------------------

provided, Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, Borrower shall either (x) have caused each outstanding Letter of
Credit issued by such Terminated Lender to be cancelled or (y) have delivered
cash collateral or back-up letters of credit reasonably acceptable to the
Issuing Bank in an amount equal to at least 103% of the then-outstanding face
amount of such Letter of Credit. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitment, if any, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Terminated Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, such Terminated Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Terminated Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 10.6.

2.24. Incremental Facilities. Borrower may by written notice to GSCP elect to
request (A) the establishment of new term loan commitments (the “New Term Loan
Commitments”) to refinance the Tranche X Term Loans in an amount not to exceed
the lesser of (i) $1,250,000,000 and (ii) an amount sufficient (together with
such portion of other funds available to Borrower that Borrower elects in its
sole discretion to apply for such purpose) to repay all outstanding Tranche X
Term Loans (the loans made pursuant to such New Term Loan Commitments being
referred to herein as the “TLX Take-Out Loans”) and (B) from and after such time
as the Tranche X Term Loans have been repaid in full (including interest accrued
thereon and any fees in respect thereof), the establishment of one or more New
Term Loan Commitments and/or (prior to the Revolving Commitment Termination
Date), an increase to the existing Revolving Loan Commitments (any such
increase, the “New Revolving Loan Commitments”) the aggregate amount of all such
increased commitments and new loans made pursuant to this clause (B) not to
exceed the lesser of (i) $250,000,000 and (ii) the positive difference, if any,
between $1,250,000,000 and the aggregate principal amount of any TLX Take-Out
Loans. Any such increased commitment or new loan shall be in an amount not less
than $50,000,000 individually and integral multiples of $25,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Borrower proposes that the New Revolving Loan Commitments
or New Term Loan Commitments, as applicable, shall be effective, which shall be
a date not less than 5 Business Days after the date on which such notice is
delivered to GSCP and (B) the identity of each Lender or other Person that is an
Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender,” as applicable) to whom Borrower proposes any portion of such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that GSCP may elect or
decline to arrange such New Revolving Loan Commitments or New Term Loan
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Loan Commitments or New Term Loan Commitments may
elect or decline, in its sole discretion, to

 

75



--------------------------------------------------------------------------------

provide a New Revolving Loan Commitment or a New Term Loan Commitment. Such New
Revolving Loan Commitments or New Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) no Default or Event of
Default shall exist on such Increased Amount Date before or after giving effect
to such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Section 3.2 shall be
satisfied; (3) Borrower and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 6.7 as of the last day of the
most recently ended Fiscal Quarter after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable; (4) the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
Borrower, the New Revolving Loan Lender or New Term Loan Lender, as applicable,
and Administrative Agent, each of which shall be recorded in the Register, and
each New Revolving Loan Lender or New Term Loan Lender shall be subject to the
requirements set forth in Section 2.20(c); (5) Borrower shall make any payments
required pursuant to Section 2.18(c) in connection with the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable; and (6) Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Loan Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the

 

76



--------------------------------------------------------------------------------

New Term Loan Lenders of such Series, as applicable, and (z) in the case of each
notice to any Revolving Loan Lender, the respective interests in such Revolving
Loan Lender’s Revolving Loans subject to the assignments contemplated by this
Section.

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, substantially the same as the Tranche B-1 Term Loans or the Tranche B
Term Loans, as applicable. The terms and provisions of the New Revolving Loans
shall be substantially the same as the Revolving Loans. In any event (i) the
weighted average life to maturity of all New Term Loans of any Series shall be
no shorter than the weighted average life to maturity of the Revolving Loans,
the Tranche A Term Loans, the Tranche B-1 Terms Loans or the Tranche B Term
Loans as applicable (whichever is longest), (ii) the New Term Loan Maturity Date
of each Series shall be no earlier than the latest of the final maturity of the
Revolving Loans, the Tranche A Term Loans, the Tranche B-1 Term Loans, the
Tranche B Term Loans, as applicable, and the Tranche X Term Loans, (iii) the
rate of interest applicable to the New Term Loans of each Series shall be
determined by Borrower and the applicable New Term Lenders and shall be set
forth in each applicable Joinder Agreement; provided, however, that the interest
rate applicable to the New Term Loans (after giving effect to all upfront or
similar fees or original issue discount payable with respect to such New Term
Loans) shall not be greater than the highest interest rate that may, under any
circumstances, be payable with respect to the Tranche B-1 Term Loans or the
Tranche B Term Loans, as applicable, plus 0.50% per annum unless the interest
rate with respect to the Tranche B-1 Term Loans or the Tranche B Term Loans, as
applicable, is increased so as to equal the interest rate applicable to the New
Term Loans (after giving effect to all upfront or similar fees or original issue
discount payable with respect to such New Term Loans) minus 0.25% per annum (the
“Increased Spread”) (in which case the Applicable Margin that shall apply to the
calculation of the interest rate on the Tranche A Term Loans shall, in the case
of each Tier set forth in the table contained in the definition of “Applicable
Margin,” be increased by an amount equal to the Increased Spread; and (iv) in
the event that the proceeds of the New Term Loans shall be used to refinance any
portion of the Tranche X Term Loans, as of the last day of the most recently
ended period of four (4) consecutive Fiscal Quarters, the Leverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of such period of four consecutive Fiscal Quarters) shall be 4.25:1.00,
or less. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent to effect
the provisions of this Section 2.24.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender (or shall receive such Credit Documents in
accordance with such extensions therefor as may be set forth in, and subject to
the terms and conditions of, the Post-Closing Letter).

 

77



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement, the other
Credit Documents and the Related Agreements to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each jurisdiction in which it
is qualified as a foreign corporation or other entity to do business, each dated
a recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries, both before and after giving
effect to the Acquisition and the Merger, shall be as set forth on Schedule 4.1.

(d) Consummation of Transactions Contemplated by Related Agreements.

(i) (1) All conditions precedent to the consummation of the Acquisition as set
forth in the Merger Agreement shall have been satisfied or waived (waivers by
the Borrower shall require the prior consent of the Administrative Agent if the
Administrative Agent reasonably determines such waiver by the Borrower is
materially adverse to the Lenders) and (2) the Acquisition shall have become
effective in accordance with the terms of the Merger Agreement.

(ii) Administrative Agent shall have received a fully executed or conformed copy
of each Related Agreement and any documents executed in connection therewith,
together with copies of each of the opinions of counsel delivered to the parties
under the Related Agreements, accompanied by a letter from each such counsel (to
the extent not inconsistent with such counsel’s established internal policies)
authorizing Lenders to rely upon such opinion to the same extent as though it
were addressed to Lenders.

(e) Existing Specified Indebtedness; Tender Offer. On the Closing Date, Borrower
and its Subsidiaries shall have (i) repaid in full all Existing Specified
Indebtedness, except as otherwise described in Section 2.6, (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing Existing Specified Indebtedness or other
obligations of Borrower and its Subsidiaries thereunder being repaid on the
Closing Date, and (iv) made arrangements satisfactory to Administrative Agent
with respect to the cancellation of

 

78



--------------------------------------------------------------------------------

any letters of credit outstanding thereunder or the issuance of Letters of
Credit to support the obligations of Borrower and its Subsidiaries with respect
thereto. The Administrative Agent shall be satisfied with the arrangements to
consummate the Tender Offer or conversion within 30 Business Days after the
initial Credit Extensions hereunder and funds sufficient for the redemption of
any Remaining Cytyc Convertible Notes shall be deposited in the Escrow Account,
subject to a First Priority Lien in favor of Collateral Agent, for the benefit
of the Lenders, subject to no other Liens.

(f) Transaction Costs. On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are material and necessary in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent.

(h) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received or shall so receive in
accordance with the terms and conditions of the Post-Closing Letter from
Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(h) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which a Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgage(s) to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

(iii) in the case of each Leasehold Property that is a Closing Date Mortgaged
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;

(iv) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”) in amounts not less than the fair market value of each Closing
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty days prior to the Closing Date
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Collateral Agent, and (B) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate

 

79



--------------------------------------------------------------------------------

Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

(v) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance in all material respects with any applicable
regulations of the Board of Governors, in form and substance reasonably
satisfactory to Collateral Agent; and

(vi) ALTA surveys of all Closing Date Mortgaged Properties which are not
Leasehold Properties, certified to Collateral Agent and dated not more than
thirty days prior to the Closing Date.

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, the Credit Parties shall
have delivered to Collateral Agent or shall so deliver in accordance with the
terms and conditions of the Post-Closing Letter:

(i) evidence satisfactory to Collateral Agent in all material respects of the
compliance by each Credit Party with its obligations under the Pledge and
Security Agreement and the other Collateral Documents (including its obligations
to execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii) fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 5.2 to the Pledge and Security Agreement;

(iv) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which Borrower or any material
Credit Party or any material personal property Collateral is located as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

(v) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document or instrument (including (i) a Landlord Personal
Property Collateral Access Agreement executed by the landlord of any Leasehold
Property and by the

 

80



--------------------------------------------------------------------------------

applicable Credit Party and (ii) any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to Section 6.1(b)) and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by Collateral Agent; and

(vi) in the case of each material Intellectual Property Asset that is Licensed
Intellectual Property, if any, (1) a Licensor Consent and Estoppel and (2) where
the Intellectual Property Asset is a copyright or rights under copyright
licensed from another Person on an exclusive basis, evidence that the such
Intellectual Property Asset license is a Recorded License Interest and the
underlying copyright has been appropriately recorded and registered.

(j) [Intentionally Omitted].

(k) Financial Statements; Projections. Lenders shall have received from Borrower
(i) the Historical Financial Statements, (ii) pro forma consolidated balance
sheets of Borrower and its Subsidiaries as at the Closing Date, and reflecting
the consummation of the Acquisition, the related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma financial statements shall meet the requirements
of Regulation S-X for a Form S-1 Registration Statement, (iii) an updated
balance sheet as of the end of the most recently ended fiscal quarter of
Borrower for which unaudited financial statements are available; and (iv) the
Projections (together with consolidating information showing the combination of
the Borrower and the Target).

(l) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Secured Parties as additional
insured and the Collateral Agent, for the benefit the Secured Parties, their
successors and assigns, as loss payee thereunder to the extent required under
Section 5.5.

(m) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Brown Rudnick Berlack Israels LLP, counsel for Credit Parties, in the form of
Exhibit D and as to such other matters as Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders as of the
Closing Date).

(n) Fees. Borrower shall have paid to Agents the fees payable on the Closing
Date referred to in Section 2.11(d).

(o) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Borrower in form, scope and substance
satisfactory to Administrative Agent, and demonstrating that after giving effect
to the consummation of the Acquisition and any rights of contribution, Borrower
and its Subsidiaries, on a consolidated basis, are Solvent.

 

81



--------------------------------------------------------------------------------

(p) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an originally executed Closing Date Certificate, together with all
attachments thereto.

(q) Credit Rating. A corporate credit rating and a corporate family rating shall
have been assigned by S&P and Moody’s, respectively.

(r) Closing Date. Lenders shall have made the Term Loans and Revolving Loans, if
applicable, to Borrower on or before October 22, 2007.

(s) [Intentionally Omitted].

(t) [Intentionally Omitted].

(u) Letter of Direction. Administrative Agent shall have received a duly
executed letter of direction from Borrower addressed to Administrative Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of
the proceeds of the Loans made on such date.

(v) Representations and Warranties. The representations and warranties set forth
in each of Sections 4.1(b), 4.3, 4.4(a)(ii), 4.6, 4.17 and 4.18 and, with
respect to the Borrower only, Section 4.1(a), shall be true and correct in all
material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

(w) Patriot Act. At least 10 days prior to the Closing Date, the Administrative
Agent shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), the “Patriot Act”).

3.2. Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, excluding the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Letter of Credit Application, as the case may be;

(ii) with respect to the Revolving Commitments, after making the Credit
Extensions requested on such Credit Date, the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect;

(iii) with respect to the Revolving Commitments, the New Term Loan Commitments
and the New Term Loans, as of such Credit Date, the representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in

 

82



--------------------------------------------------------------------------------

all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) with respect to the Revolving Commitments, the New Term Loan Commitments
and the New Term Loans, as of such Credit Date, no event shall have occurred and
be continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Letter of Credit Application, and such other documents or information as Issuing
Bank may reasonably require in connection with the issuance of such Letter of
Credit.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender, such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Acquisition
contemplated hereby); provided, however, that the representations and warranties
required to be made in connection with a Credit Extension made on the Closing
Date pursuant to Section 3.1 shall be limited to those set forth in
Section 3.1(v):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and (to
the extent the concept is applicable in such jurisdiction) in good standing
under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to (i) own and operate
its properties and carry on its business as now conducted and as proposed to be
conducted except to

 

83



--------------------------------------------------------------------------------

the extent the combined effect of all such failures and exceptions would not
have a Material Adverse Effect, and (ii) to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) to the extent such concepts are applicable in such jurisdictions, is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.

4.2. Equity Interests and Ownership. The Equity Interests of each Subsidiary of
the Borrower and the other Credit Parties have been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which Borrower or any of its Subsidiaries is a
party requiring, and there is no membership interest or other Equity Interests
of Borrower or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Borrower or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Borrower or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Borrower or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Borrower and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date both before
and after giving effect to the Acquisition.

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) in any material respect, any provision of any law or any
governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of Borrower or any of its
Subsidiaries, or (iii) in any material respect, any order, judgment or decree of
any court or other agency of government binding on Borrower or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Subsidiaries, except to the extent the combined effect of
all such breaches and defaults would not have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Borrower or any of its Subsidiaries (other than any
Liens permitted under any of the Credit Documents or created under any of the
Credit Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or (except to the
extent the combined effect of the failure to obtain all such approvals and
consents would not have a Material Adverse Effect) any approval or consent of
any Person under any Contractual Obligation of Borrower or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders.

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the

 

84



--------------------------------------------------------------------------------

transactions contemplated by the Credit Documents do not and will not require
any material registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as otherwise set forth
in the Merger Agreement, and except for filings and recordings with respect to
the Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Closing Date.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments, and the absence of footnotes. As of the Closing Date,
neither Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is required by GAAP to be reflected in the Historical Financial Statements
and is not reflected in the Historical Financial Statements or the notes thereto
and which in any such case is material in relation to the business, operations,
properties, assets or condition (financial or otherwise) of Borrower and any of
its Subsidiaries taken as a whole.

4.8. Projections. On and as of the Closing Date, the projections of Borrower and
its Subsidiaries for the period of Fiscal Year 2008 through and including Fiscal
Year 2012 (the “Projections”) are based on good faith estimates and assumptions
made by the management of Borrower; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of Borrower
believed that the Projections were reasonable and attainable.

4.9. No Material Adverse Change. Since September 30, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10. No Restricted Junior Payments. Since September 30, 2006, neither Borrower
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

4.11. Adverse Proceedings, etc.. Except as set forth on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, that would reasonably
be expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate,

 

85



--------------------------------------------------------------------------------

would reasonably be expected to have a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
Federal, state, and other material tax returns and reports of Borrower and its
Subsidiaries required to be filed by any of them have been timely filed (taking
into account any extension of time granted to them), and all Federal, state, and
other material taxes shown on such tax returns to be due and payable and all
Federal, state, and other material assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been made or
provided in accordance with GAAP. Borrower has not received notice of any
proposed Federal, state, or other material tax assessment against Borrower or
any of its Subsidiaries which are not being actively contested by Borrower or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.13. Properties.

(a) Title. Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
Intellectual Property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.8, except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement or any Security Document, all such properties and assets are free
and clear of Liens in all material respects.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect with
respect to the Credit Party and Borrower does not have knowledge of any default
that has occurred and is continuing thereunder, except where such defaults
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance

 

86



--------------------------------------------------------------------------------

with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(c) Intellectual Property. Each of Borrower and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrower and its Subsidiaries, except as set forth on Schedule
4.13(c), neither Borrower nor any of its Subsidiaries is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property
rights of any other Person unless such infringement, misappropriation, dilution
or violation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no pending or, to the best knowledge
of Borrower and its Subsidiaries, threatened claim or litigation against
Borrower or any of its Subsidiaries alleging any such infringement,
misappropriation, dilution or other violation, except as set forth on Schedule
4.13(c). To the best knowledge of Borrower and its Subsidiaries, except as set
forth on Schedule 4.13(c), during the past two (2) years (or earlier if
presently not resolved), no Person has infringed, misappropriated, diluted or
otherwise violated any Intellectual Property Assets unless such infringement,
misappropriation, dilution or violation could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of
Borrower and each of its Subsidiaries has taken and are taking commercially
reasonable steps, consistent with industry standards, to maintain and protect
all Intellectual Property Assets that are material to the conduct of its
business.

4.14. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Borrower’s and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. Compliance with
all current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to Borrower or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

4.15. No Defaults. Neither Borrower nor any of its Subsidiaries is in material
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, would not reasonably be expected
to have a Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all agreement evidencing Contractual Obligations of the Borrower and its
Subsidiaries in effect on the Closing Date which are required by U.S. securities
laws to be filed by Borrower as exhibits to the periodic reports it files with
the U.S. Securities and Exchange Commission. Except as described on Schedule
4.16, all Material Contracts are in full force and effect and, to Borrower’s
knowledge, no defaults currently exist thereunder.

4.17. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Margin Stock. Neither Borrower nor any of its Subsidiaries owns any Margin
Stock.

4.19. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the knowledge of Borrower,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Borrower or any of its
Subsidiaries or to the knowledge of Borrower, threatened against any of them,
(b) no strike or work stoppage in existence or threatened involving Borrower or
any of its Subsidiaries, and (c) to the knowledge of Borrower, no union
representation question existing with respect to the employees of Borrower or
any of its Subsidiaries and, to the knowledge of Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
would not reasonably be expected to have a Material Adverse Effect.

4.20. Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions and requirements of ERISA and the Internal
Revenue Code and the regulations and published interpretations thereunder with
respect to each Employee Benefit Plan, and have performed in all material
respects all their obligations under each Employee Benefit Plan. Each

 

88



--------------------------------------------------------------------------------

Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No material liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates. No ERISA
Event has occurred or is reasonably expected to occur. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not materially
exceed the aggregate current value of the assets of such Pension Plan. As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Borrower, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not materially more than zero. Borrower, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Related Agreements, except
as payable to the Agents and the Lenders.

4.22. Solvency. The Credit Parties are, in the aggregate, and, upon the
incurrence of any Obligation by any Credit Party on any date on which this
representation and warranty is made, will be, in the aggregate, Solvent.

4.23. Related Agreements.

(a) Delivery. Borrower have delivered to Administrative Agent complete and
correct copies of (i) each Related Agreement and of all exhibits and schedules
thereto as of the date hereof and (ii) copies of any material amendment,
restatement, supplement or other modification to or waiver of each Related
Agreement entered into after the date hereof.

(b) Conditions Precedent. On the Closing Date, (i) all conditions precedent to
the consummation of the Acquisition shall have been satisfied or waived (which,
in the case of waivers by the Borrower, shall be subject to the prior consent of
the Administrative Agent if the Administrative Agent reasonably determines such
waiver is adverse to the Lenders), and (ii) the Acquisition shall be consummated
pursuant to the terms of the Merger Agreement, and neither the “Exchange Ratio”
nor the amount of the per share “Cash Consideration” (as such terms are defined
therein) shall have changed without the consent of the Administrative Agent.

 

89



--------------------------------------------------------------------------------

4.24. Compliance with Statutes, etc. Each of Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.25. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Borrower, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results. There are no facts known (or which
should upon the reasonable exercise of diligence be known) to Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.26. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

90



--------------------------------------------------------------------------------

5.1. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent and Lenders:

(a) [Intentionally Omitted].

(b) Quarterly Financial Statements. Promptly when available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (and, at Borrower’s option in its sole discretion, also for the
fourth Fiscal Quarter of each Fiscal Year), commencing with the Fiscal Quarter
in which the Closing Date occurs, the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification with respect thereto (it being
agreed that the furnishing of the Borrower’s quarterly report on Form 10-Q for
such quarter, as filed with the Securities and Exchange Commission, will satisfy
the Borrower’s obligations under this Section 5.1(b) with respect to such
quarter);

(c) Annual Financial Statements. As soon as available, and in any event within
105 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by Borrower, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit, and shall be prepared in accordance with audit
standards of the Public Accounting Oversight Board and applicable Laws (it being
agreed that the furnishing of the Borrower’s annual report on Form 10-K for such
year, as filed with the Securities and Exchange Commission, will satisfy the
Borrower’s obligation under this Section 5.1(c) with respect to such year);

(d) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in compliance in all material respects with and to the
extent such reconciliation is required by GAAP;

 

91



--------------------------------------------------------------------------------

(f) Notice of Default. Promptly upon any Authorized Officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Borrower with respect
thereto; (ii) that any Person has given any notice to Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any Authorized Officer of Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by Borrower to Lenders,
or (ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined would be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters; provided that the Borrower shall not
be required to compromise in any way its attorney-client privilege;

(h) ERISA. Provided that Borrower shall not be required to compromise in any way
its attorney-client privilege, (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

(i) Business Plan. Promptly and in any event no later than ninety days after the
beginning of each Fiscal Year, a consolidated business plan and projected
operating budget for such Fiscal Year (a “Business Plan”), including (i) a
consolidated balance sheet and consolidated statements of income and cash flows
of Borrower and its Subsidiaries for such Fiscal Year, together with pro forma
Compliance Certificates for such Fiscal Year and an explanation of the
assumptions on which such Business Plan is based (ii) a demonstration of
compliance with the requirements of Section 6.7 through the earliest to occur of
(A) the last day of such Fiscal Year; or (B) the final maturity date of the
Loans;

 

92



--------------------------------------------------------------------------------

(j) [Intentionally Omitted];

(k) [Intentionally Omitted];

(l) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from Borrower’s insurance broker(s) outlining
all material insurance coverage maintained as of the date of such certificate by
Borrower and its Subsidiaries;

(m) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all material respects in all the Collateral as contemplated
in the Collateral Documents. Borrower also agrees promptly to notify Collateral
Agent if any material portion of the Collateral is damaged or destroyed;

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that all
Uniform Commercial Code financing statements (including fixtures filings, as
applicable) and all supplemental intellectual property security agreements or
other appropriate filings, recordings or registrations, have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above (or in such Collateral
Questionnaire) to the extent necessary to effect, protect and perfect the
security interests under the Collateral Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Subsidiary of Borrower to its security holders other than Borrower or
another Subsidiary of Borrower, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Borrower or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority provided
that the Borrower shall not be required to compromise in any way its
attorney-client privilege, (iii) all press releases and other statements made
available generally by Borrower or any of its Subsidiaries to the public
concerning material developments in the business of Borrower or any of its
Subsidiaries, and (B) such other information and data with respect to Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender provided that the Borrower shall not be
required to compromise in any way its attorney-client privilege;

 

93



--------------------------------------------------------------------------------

(p) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Borrower, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Nonpublic Information shall not be posted on that portion of
the Platform designated for such public-side Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Nonpublic Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for
Lenders who wish to receive material nonpublic information with respect to
Borrower, its Subsidiaries and their securities’

(q) Foreign Subsidiaries. Together with each delivery of financial statements of
Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a
certificate of an Authorized Officer of Borrower (i) setting forth a list of
names of all Foreign Subsidiaries (if any), and (ii) certifying that all such
Foreign Subsidiaries (x) organized within a single foreign jurisdiction in the
aggregate comprise less than 5% of Total Assets of the Borrower and its
Subsidiaries at the end of the period to which such financial statements relate
and represented (on a contribution basis) less than 5% of Consolidated Adjusted
EBITDA of the Borrower and its Subsidiaries for the period of four consecutive
fiscal quarters ending as of the end of the period to which such financial
statements relate and (y) not organized under the laws of the United States of
America, any State thereof or the District of Columbia in the aggregate comprise
less than 25% of Total Assets of the Borrower and its Subsidiaries at the end of
the period to which such financial statements relate and represented (on a
contribution basis) less than 25% of Consolidated Adjusted EBITDA of the
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
ending as of the end of the period to which such financial statements relate.

(r) Electronic Delivery. Documents required to be delivered pursuant to
Section 5.1(b), (c), (e), or (o) (to the extent any such documents are included
in materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the internet and informs the
Administrative Agent in writing on the same date of such posting; or (ii) on
which such documents are posted on Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial or governmental, third-party website or whether sponsored
by Administrative Agent) and informs the Administrative Agent in writing on the
same date of such posting. Notwithstanding anything contained herein, in every
instance Borrower shall be required to provide electronic or paper copies of the
Compliance Certificates required by Section 5.1(d) to Administrative Agent.
Except for such Compliance Certificates, Administrative Agent shall have no
obligation to

 

94



--------------------------------------------------------------------------------

request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it from Administrative Agent or maintaining its
copies of such documents.

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, and which is not permitted pursuant
to Section 6.2, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Borrower or any of its Subsidiaries).

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
reasonably necessary in the operation of used or useful in the business of
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Nothing in this
Section 5.4 shall prevent (a) dispositions, consolidations or mergers in
accordance with Section 6.8 or (b) the abandonment by any Credit Party or any of
its Subsidiaries in the ordinary course of business consistent with past
practice of any rights, franchises, licenses, trademarks, trade names,
copyrights, patents or other Intellectual Property that such Person reasonably
determines are not useful to its business.

5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such insurance, in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the

 

95



--------------------------------------------------------------------------------

foregoing, Borrower will maintain or cause to be maintained (a) to the extent
required by law flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons engaged in similar businesses. Each such policy of insurance shall
(i) name Collateral Agent, on behalf of Secured Parties, as an additional
insured thereunder as its interests may appear, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy; provided that, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall turn over to the Borrower any amounts received by it as loss payee under
any casualty insurance maintained by the Borrower or its Subsidiaries, the
disposition of such amounts to be subject to the provisions of Section 2.14(b),
and, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent agrees that the Borrower and/or the applicable Subsidiary shall
have the sole right to adjust or settle any claims under such insurance.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender at the expense of
such Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.

5.7. Lenders Meetings. Borrower will, upon the request of Administrative Agent
or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent
(the expense of conducting such meeting to be borne by the Borrower, provided
that each Person shall pay her or its travel expenses and the fees and expenses
of her or its advisors).

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), except in such instances in which (a) such requirement of
law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Provided that Borrower shall not be required to
compromise in any way its attorney-client privilege, Borrower will deliver to
Administrative Agent and Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii) promptly upon an Authorized Officer obtaining knowledge thereof, written
notice describing in reasonable detail (1) any Release required to be reported
to any federal, state or local governmental or regulatory agency under any
applicable Environmental Laws unless the Borrower reasonably determines that the
total environmental costs arising out of such Release would not reasonably be
expected to have a Material Adverse Effect, (2) any remedial action taken by
Borrower or any other Person in response to (A) any Hazardous Materials
Activities the existence of which would reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect, and (3) Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect, (2) any material Release required to be reported to any federal,
state or local governmental or regulatory agency, and (3) any request for
information from any governmental agency that suggests such agency is
investigating whether Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that would reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 

97



--------------------------------------------------------------------------------

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Borrower other than a Massachusetts securities corporation, Borrower shall
(a) promptly cause such Subsidiary to become a Guarantor hereunder (unless such
Subsidiary is a Domestic Subsidiary of a Foreign Subsidiary) and a Grantor under
the Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b) and 3.1(i). In the event that any Person becomes a
First-Tier Foreign Subsidiary, Borrower shall deliver all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), and Borrower shall take all of the actions referred to in
Section 3.1(i)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of the ownership interests of such First-Tier
Foreign Subsidiary. With respect to any Person that becomes a Subsidiary of
Borrower, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower, and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof, and all of the information that would be included in a writing
delivered pursuant to Section 5.1(q).

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
other than a Foreign Subsidiary acquires a Material Real Estate Asset or a Real
Estate Asset owned or leased on the Closing Date becomes a Material Real Estate
Asset and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party shall promptly take all such actions and execute
and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in Sections 3.1(h) with respect to each such Material Real Estate
Asset that Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets; provided that no such
Lien shall be required to be granted as contemplated by this Section 5.11 on any
owned Real Estate Asset or fixtures the acquisition of which is financed, or is
to be financed in whole or in part through the incurrence of Indebtedness
permitted by Section 6.1(r) or Section 6.10, until such Indebtedness is

 

98



--------------------------------------------------------------------------------

repaid in full (without giving effect to any refinancing thereof) or, as the
case may be, the Borrower determines not to proceed with such financing or
refinancing. In addition to the foregoing, Borrower shall, at the request of
Collateral Agent, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

5.12. Interest Rate Protection. No later than eighteen (18) months following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Administrative
Agent, to the extent necessary to ensure that no less than 50% of the aggregate
principal amount of the total Indebtedness for borrowed money of Borrower and
its Subsidiaries then outstanding is either (i) subject to such Interest Rate
Agreements or (ii) Indebtedness that bears interest at a fixed rate.

5.13. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by each Domestic Subsidiary
that is not a Subsidiary of a Foreign Subsidiary and are secured by
substantially all of the assets of Borrower and its Subsidiaries and all of the
outstanding Equity Interests of Borrower and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries). If, at any time and from time to time after the Closing Date,
Foreign Subsidiaries (a) organized in a single foreign jurisdiction that are not
Credit Parties comprise in the aggregate more than (i) 5% of Total Assets of the
Borrower and its Subsidiaries or (ii) 5% of Consolidated Adjusted EBITDA of the
Borrower and its Subsidiaries, in each case, as of the end of the most recently
ended fiscal quarter of Borrower for which financial statements are available,
or (b) not organized under the laws of the United States of America, any State
thereof or the District of Columbia that are not Credit Parties comprise in the
aggregate more than (i) 25% of the Total Assets of the Borrower and its
Subsidiaries or (ii) 25% of the Consolidated Adjusted EBITDA of the Borrower and
its Subsidiaries, in each case, as of the end of the most recently ended fiscal
quarter of Borrower for which financial statements are available, then Borrower
shall, not later than 90 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, cause one
or more such Subsidiaries to become additional Credit Parties (notwithstanding
that such Subsidiaries are, individually, Foreign Subsidiaries) such that the
foregoing condition ceases to be true; provided, that the time for compliance
therewith may be extended with the consent of the Administrative Agent for an
additional 90 day period in order to provide equivalent credit support with a
view toward minimizing the tax consequences to Borrower thereof.

5.14. Merger. Borrower shall cause the Merger to occur substantially
concurrently with the funding of Term Loans and Revolving Loans on the Closing
Date.

 

99



--------------------------------------------------------------------------------

5.15. Miscellaneous Covenants. Unless otherwise consented to by the
Administrative Agent:

(a) Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain ratings issued by Moody’s and S&P with respect to
its senior secured debt.

(b) Cash Management Systems. The cash management systems of Borrower and its
Subsidiaries are acceptable in form to the Administrative Agent. Borrower and
its Subsidiaries shall not materially change these systems unless such change is
reasonably acceptable to the Administrative Agent.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor to Borrower or to any other Guarantor, or of
Borrower to any Guarantor; provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, which shall be subject to a First Priority
Lien pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations pursuant to the terms of the Intercompany Note, and (iii) any
payment by any such Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to Borrower or to any of its Subsidiaries for whose benefit such
payment is made;

(c) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Subsidiaries
(other than, in each such case, the obligations of Persons to whom transfers
have been made or licenses granted pursuant to Section 6.8(i));

 

100



--------------------------------------------------------------------------------

(f) Indebtedness incurred by Borrower or any of its Subsidiaries arising from
bonds or otherwise in connection with the settlement or appeal of any of those
certain Adverse Proceedings listed in Schedule 4.11 or from agreements providing
for indemnification, adjustment of purchase price or similar obligations
(including Indebtedness consisting of the deferred purchase price of property or
services acquired in a Permitted Acquisition or Prior Acquisition), or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Borrower or any such Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Borrower or any of its Subsidiaries;

(g) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Borrower or any of its Subsidiaries, in each case after the
Closing Date as the result of a Permitted Acquisition, in an aggregate amount
not to exceed $50,000,000 at any one time outstanding, provided that (x) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof and (y) such Indebtedness is not guaranteed in any respect by Borrower
or any Subsidiary (other than by any such person that so becomes a Subsidiary),
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided, that (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, (2) the direct and contingent obligors with respect to such
Indebtedness are not changed and (3) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced and the proceeds of such asset or supporting obligations
in connection therewith;

(h) guaranties by Borrower of Indebtedness of a Guarantor or guaranties by a
Guarantor of Indebtedness of Borrower or another Guarantor with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

(i) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being refinanced or extended, and the average life to maturity thereof is
greater than or equal to that of the Indebtedness being refinanced or extended;
provided, such Indebtedness permitted under the immediately preceding clause
(i) or (ii) above shall not (A) include Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

(j) Indebtedness (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Hedge Agreements, provided that (i) such
obligations are (or were)

 

101



--------------------------------------------------------------------------------

entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (ii) such Hedge Agreement
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(k) Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary, so
long as the obligee is not a Guarantor (provided that Indebtedness of any
Excluded Foreign Subsidiary shall be limited to such bona fide costs and
expenses as are actually incurred in connection with its winding-down or
dissolution);

(l) the Remaining Cytyc Convertible Notes; provided that funds sufficient for
the redemption thereof through the completion of the Tender Offer are on deposit
in the Escrow Account, subject to a First Priority Lien in favor of Collateral
Agent, for the benefit of the Lenders, subject to no other Liens;

(m) Indebtedness in respect of those certain capitalized leases set forth on
Schedule 6.1 in connection with the manufacturing facilities located in
Marlborough, Massachusetts and Alajuela, Costa Rica;

(n) unsecured Indebtedness of the Borrower (including Indebtedness convertible
into equity of the Borrower) that is (i) issued on terms customary at the time
for senior unsecured debt securities issued in a public offering or a Rule 144A
offering, (ii) matures after, and does not require any scheduled amortization or
other scheduled or mandatory payments of principal or first scheduled put right
prior to, the date which is at least 120 days after the latest maturity date of
the Term Loans (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirement of
clause (iii) hereof), (iii) has terms and conditions (other than interest rate
and redemption premiums) that, taken as a whole, are not materially less
favorable to the Borrower than the terms and conditions customary at the time
for senior unsecured debt securities issued in a public offering or a Rule 144A
offering and (iv) is incurred by the Borrower; provided that (1) both
immediately prior and after giving effect to the incurrence thereof, (x) no
Default or Event of Default shall exist or result therefrom and (y) Borrower
will be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof in
accordance with the terms and conditions hereof, with the covenants set forth in
Section 6.7 and (2) the proceeds thereof shall first be applied to prepay any
outstanding Tranche X Term Loans to the full extent thereof prior to application
to any other purpose and only thereafter shall be used either (A) to prepay Term
Loans or (B) in the event the Acquisition Condition is satisfied, to make
Permitted Acquisitions; provided further that a certificate of an Authorized
Officer delivered to the Administrative Agent at least 10 days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this clause
(n) shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within 5 days of receipt of such certificate that it disagrees with such
determination;

 

102



--------------------------------------------------------------------------------

(o) Subordinated Indebtedness (including Indebtedness convertible into equity of
the Borrower) that is (i) subordinated to the Obligations on terms customary at
the time for subordinated debt securities issued in a public offering or a Rule
144A offering, (ii) matures after, and does not require any scheduled
amortization or other scheduled or mandatory payments of principal or first
scheduled put right prior to, the date which is at least 120 days after the
latest maturity date of the Term Loans (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirement of clause (iii) hereof), (iii) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to Borrower as
the terms and conditions customary at the time for subordinated debt securities
issued in a public offering or a Rule 144A offering and (iv) is incurred by the
Borrower; provided that (1) both immediately prior and after giving effect to
the incurrence thereof, (x) no Default or Event of Default shall exist or result
therefrom and (y) Borrower will be in compliance, on a pro forma basis after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds thereof in accordance with the terms and conditions hereof, with the
covenants set forth in Section 6.7 and (2) the proceeds thereof shall first be
applied to prepay any outstanding Tranche X Term Loans to the full extent
thereof prior to application to any other purpose, but thereafter may be used
for the general corporate purposes of the Borrower and its Subsidiaries to the
extent permitted by this Agreement; provided further that a certificate of an
Authorized Officer delivered to the Administrative Agent at least 10 days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that Borrower has determined in
good faith that such terms and conditions satisfy the requirements of this
clause (o) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless Administrative Agent notifies Borrower within 5
days of receipt of such certificate that it disagrees with such determination;

(p) Indebtedness of any Foreign Subsidiary to Persons other than a Credit Party
in an aggregate amount not to exceed at any time $30,000,000;

(q) Indebtedness of a Foreign Subsidiary (other than an Excluded Foreign
Subsidiary) to a Credit Party; provided that the aggregate amount of all such
Indebtedness permitted by this clause (q) when aggregated with all Investments
by any Credit Party in any Foreign Subsidiary permitted under Section 6.6(m)
shall not exceed $50,000,000 at any time;

(r) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition, leasing, construction or improvement of fixed or
capital assets (whether pursuant to a loan, a Capital Lease or otherwise)
otherwise permitted pursuant to this Agreement, and any other Capital Leases and
purchase money Indebtedness, in an aggregate principal amount not exceeding in
the aggregate as to the Borrower and its Subsidiaries $25,000,000 at any one
time outstanding, that such amount shall be increased by an amount equal to
$10,000,000 on each anniversary of the Closing Date, so long as no Default or
Event of Default shall have occurred and be continuing on any date on which such
amount is to be increased; and

(s) other unsecured Indebtedness of Borrower and its Subsidiaries in an
aggregate amount not to exceed $50,000,000 outstanding at any time.

 

103



--------------------------------------------------------------------------------

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, created or licensed, or
any income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under the intellectual property laws, rules or procedures, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes not yet due or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet more than 30 days
overdue or (ii) for amounts that are more than 30 days overdue and that (in the
case of any such amounts overdue for a period in excess of 30 days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

104



--------------------------------------------------------------------------------

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business consistent with past practice and not
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower or such Subsidiary;

(l) Liens described in Schedule 6.2;

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(g); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness and the proceeds of such asset or supporting obligations in
connection therewith;

(n) Liens securing Indebtedness permitted pursuant to Section 6.1(c), (d), (i),
(k), (m), (r) or Section 6.8(i);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default;

(p) Liens on property of a Foreign Subsidiary that secure Indebtedness of such
Foreign Subsidiary permitted under Section 6.1(p);

(q) three-way technology escrow agreements entered into in the ordinary course
of business using reputable escrow agents in connection with the license,
development and distribution agreements of Borrower and its Subsidiaries,
pursuant to which Intellectual Property of Borrower and its Subsidiaries, as
applicable, are placed in escrow for the benefit of the agreement party;
provided that (i) the escrowed technology is only released to the agreement
party upon the bankruptcy, cessation of business, repudiation of material
obligations or similar industry standard trigger events of Borrower and its
Subsidiaries and (ii) upon such release, the agreement party’s use is limited to
its internal use only, consistent with the manner in which the technology was
used by Borrower and/or its Subsidiaries on behalf on the agreement party prior
to the technology’s release from escrow; and

(r) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $5,000,000 at any time outstanding.

6.3. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary

 

105



--------------------------------------------------------------------------------

provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (c) restrictions identified on
Schedule 6.3 or in connection with Permitted Acquisitions only to the extent
such restrictions are permitted under Section 6.1(g), no Credit Party nor any of
its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

6.4. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except (a) so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby, the Borrower may make
regularly scheduled payments of interest in respect of Senior Unsecured
Indebtedness in accordance with the terms of, and only to the extent required
by, the indenture or other agreement pursuant to which any such Indebtedness was
issued, (b) Borrower may make cash payments in connection with conversions of
any convertible Indebtedness issued as permitted by Section 6.1(n) so long as
(i) no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby and (ii) Borrower shall have delivered to the
Administrative Agent a compliance certificate signed by an Authorized Officer
demonstrating compliance with the financial covenants hereunder and a Minimum
Liquidity of not less than $100,000,000, in each case, after giving effect to
the subject Restricted Junior Payment and reaffirming that the representations
and warranties made hereunder are true and complete in all material respects as
of such date, (c) so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, Borrower may make regularly
scheduled payments of interest in respect of any Subordinated Indebtedness
permitted hereby in accordance with the terms of, and only to the extent
required by, and subject to the subordination provisions contained in, the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued, (d) so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, Borrower may repurchase, redeem or
otherwise acquire or retire for value any Equity Interests of Borrower or any of
its Subsidiaries held by any current or former officer, director, consultant or
employee of Borrower or any of its Subsidiaries, or his or her estate, spouse,
former spouse, or family member (or pay principal or interest on any
Indebtedness issued in connection with such repurchase, redemption or other
acquisition) pursuant to any equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement or benefit plan of any
kind, (e) Borrower and its Subsidiaries may repurchase Equity Interests which
repurchase is deemed to occur upon any “cashless” exercise of stock options,
warrants or other convertible securities, (f) so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby,
Borrower and its Subsidiaries may perform their obligations to support the price
per share of Borrower common stock in respect of price protection agreements
entered into with sellers under Prior Acquisitions and Permitted Acquisitions,
(g) Borrower may make payments pursuant to the terms of Indebtedness incurred in
connection with the settlement of Adverse Proceedings listed on Schedule 4.11,
(h) Equity Interests surrendered to Borrower or its Subsidiaries in connection
with any indemnification or withholding obligation, and (i) the Borrower may
make cash payments in the form of cash settlements with respect to the Spread
Overlay Agreements in

 

106



--------------------------------------------------------------------------------

accordance with the terms thereof, and only to the extent required thereby, so
long as the Borrower receives contemporaneously with or within ninety days
preceding such distribution aggregate cash payments in connection with such
Spread Overlay Agreements of not less than the amount of such distribution.

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(g) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement or (iv) described on Schedule 6.5.

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower, any wholly-owned
Massachusetts securities corporation, and any Guarantor of Borrower;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of Borrower and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) Investments made by any Foreign Subsidiary that is not a Guarantor in
another Foreign Subsidiary that is not an Excluded Foreign Subsidiary;

(f) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

 

107



--------------------------------------------------------------------------------

(h) Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with any Asset Sale effected in accordance
with Sections 6.8(c), 6.8(g) and 6.8(i)(A), provided that any such non-cash
consideration received by the Borrower or any other Credit Party is pledged to
the Collateral Agent for the benefit of the Lenders pursuant to the Security
Documents;

(i) Investments by the Borrower or any of its Subsidiaries in a Person in an
aggregate amount not to exceed at any time an amount equal to $25,000,000;
provided that such amount shall be increased by an amount equal to $5,000,000 on
each anniversary of the Closing Date, so long as no Default or Event of Default
shall have occurred and be continuing on any date on which such amount is to be
increased;

(j) loans and advances to employees and directors of Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding in the aggregate;

(k) Permitted Acquisitions permitted pursuant to Section 6.8;

(l) Investments described in Schedule 6.6(l) in an aggregate amount not to
exceed $15,000,000 at any time and any modification, replacement, renewal or
extension thereof so long as the amount of such Investment is not increased
thereby other than as otherwise permitted by this Section 6.6;

(m) other Investments in Subsidiaries (other than Guarantors) in an aggregate
amount not to exceed at any time $50,000,000, provided that the aggregate amount
of such Investments permitted by this clause (m) when aggregated with all
Indebtedness of such Subsidiaries permitted under Section 6.1(q) shall not
exceed $50,000,000 at any time;

(n) the Spread Overlay Agreements to the extent constituting an Investment;

(o) Investments made by a Massachusetts securities corporation as permitted by
Section 6.16; and

(p) Investments permitted pursuant to Section 6.8(i).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment that results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

6.7. Financial Covenants.

(a) Interest Coverage Ratio. Borrower shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending with the last Saturday in December 2007, to be less than the
correlative ratio indicated:

 

108



--------------------------------------------------------------------------------

Fiscal Quarter

  

Interest Coverage Ratio

December 29, 2007    2.000:1.00 March 29, 2008    2.125:1.00

June 28, 2008

   2.125:1.00

September 27, 2008

   2.250:1.00

December 27, 2008

   2.250:1.00

March 28, 2009

   2.375:1.00

June 27, 2009

   2.375:1.00

September 26, 2009

   2.500:1.00

December 26, 2009

   2.500:1.00

March 27, 2010

   2.625:1.00

June 26, 2010

   2.625:1.00

September 25, 2010 and thereafter

   2.750:1.00

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending with the
last Saturday in December 2007, to exceed the correlative ratio indicated:

 

Fiscal Quarter

  

Leverage Ratio

December 29, 2007

   5.50:1.00

March 29, 2008

   5.25:1.00

June 28, 2008

   5.00:1.00

September 27, 2008

   4.75:1.00

December 27, 2008

   4.50:1.00

March 28, 2009

   4.25:1.00

June 27, 2009

   4.00:1.00

September 26, 2009

   3.75:1.00

December 26, 2009

   3.50:1.00

March 27, 2010

   3.25:1.00

June 26, 2010

   3.25:1.00

September 25, 2010 and thereafter

   3.00:1.00

(c) Certain Calculations. With respect to any period during which a Permitted
Acquisition, an Asset Sale or any prepayments of the Term Loans under
Section 2.13 or 2.14 hereof has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.7, Consolidated Adjusted EBITDA and the

 

109



--------------------------------------------------------------------------------

components of Adjusted Consolidated Interest Expense shall be calculated with
respect to such period on a pro forma basis (in accordance with Regulation S-X
under the Securities Act or as otherwise reasonably satisfactory to the
Administrative Agent, but in any case such pro forma adjustments shall be
certified by the chief financial officer of the Borrower) using historical
financial statements or other financial data reasonably acceptable to the
Administrative Agent of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of the Borrower and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans during such period); provided that, for
the purpose of calculating Consolidated Net Income or Consolidated Adjusted
EBITDA included in the definition of Consolidated Excess Cash Flow in connection
with any such Subject Transaction, the Acquisition or any acquisition completed
prior to the Closing Date, the income (or loss) of any Person or business
accrued prior to the date it becomes a Subsidiary of Borrower, shall not be
included.

6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) (i) any Subsidiary of Borrower may be merged with or into Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor, as applicable shall be the continuing or surviving Person;
(ii) any Massachusetts securities corporation may be merged with or into any
other Massachusetts securities corporation, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other Massachusetts securities corporation;
and (iii) any Foreign Subsidiary may be merged with or into any other Foreign
Subsidiary (provided that the surviving entity shall not be an Excluded Foreign
Subsidiary), or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Foreign Subsidiary (other than an Excluded Foreign Subsidiary);

(b) sales or other dispositions of assets that do not constitute Asset Sales;

 

110



--------------------------------------------------------------------------------

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $25,000,000 with respect to any single Asset Sale or series of related
Asset Sales during any Fiscal Year and (ii) when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year, are less than
$50,000,000; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of Borrower (or similar governing body)), (2) no
less than 70% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.14(a);

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions;

(f) Investments made in accordance with Sections 6.4, 6.6 and 6.10;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under Section 6.8; provided that (i) at the time of such Disposition, no Default
or Event of Default shall have occurred and be continuing or shall result from
such Disposition, (ii) Borrower will be in compliance, on a pro forma basis
after giving effect to such Disposition, with the financial covenants set forth
in Section 6.7, (iii) for any four consecutive Fiscal Quarter periods, the
aggregate of all property Disposed of in reliance on this clause (g) shall not
constitute assets generating more than $10,000,000 of Consolidated Adjusted
EBITDA for such period, as evidenced by a certificate of an Authorized Officer
in form satisfactory to the Administrative Agent delivered concurrently with
each such disposition, and (iv) the net proceeds thereof shall be calculated in
the same manner as Net Asset Sale Proceeds and shall be applied to prepayment of
the Obligations in accordance with Section 2.14(a), without regard to whether
such disposition is an Asset Sale and provided that such proceeds shall not be
reinvested in the business of the Borrower and its Subsidiaries;

(h) (A) the abandonment of patents, trademarks or other Intellectual Property
that are, in the reasonable judgment of the Borrower, either no longer
economically practicable to maintain or no longer useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole and
(B) non-exclusive licensing of Intellectual Property in the ordinary course of
business consistent with past practice, which, in each case, do not interfere in
any respect with the ordinary conduct of or materially detract from the value of
the business of Borrower and the Subsidiaries.

(i) (A) as set forth on Schedule 6.8(i) or (B) with the consent of the
Administrative Agent, the transfer or licensing of any non-core technology, or
the licensing of any technology for an application not material to the business
or operations of the Borrower and its Subsidiaries, to any Person; provided that
at the time of such transfer, no Default or Event of Default shall have occurred
and be continuing or shall result from such transfer or such licensing and after
giving effect to such transfer or such licensing, the representations and
warranties contained in Section 4.13 shall be true and complete in all material
respects as of the date of such transfer or such licensing.

 

111



--------------------------------------------------------------------------------

6.9. Disposal of Subsidiary Interests. Except as permitted by Section 5.2 or for
any sale of all of its interests in the Equity Interests of any of its
Subsidiaries in compliance with the provisions of Section 6.8, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.10. Sales and Lease-Backs. Except as set forth on Schedule 6.10, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Credit Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than
Borrower or any of its Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Borrower or any of
its Subsidiaries) in connection with such lease, unless (a) the Borrower shall
be in compliance, on a pro forma basis after giving effect to the consummation
of the Sale and Leaseback Transaction and the application of the proceeds
thereof, with the Leverage Ratio set forth in subsection 6.7, recomputed as at
the last day of the most recently ended Fiscal Quarter of the Borrower for which
the relevant information is available as if such Sale and Leaseback Transaction
had been consummated on the first day of the relevant period for testing such
compliance (such calculation to be made in a manner reasonably satisfactory to
the Administrative Agent and to be evidenced by a certificate in form and
substance reasonably satisfactory to the Administrative Agent signed by an
Authorized Officer of the Borrower and delivered to the Administrative Agent
(which shall promptly deliver copies to each Lender) at least three Business
Days prior to the consummation of such Sale and Leaseback Transaction), (b) the
lease entered into by the Borrower or any of its Subsidiaries in connection with
such Sale and Leaseback Transaction is either (i) a Capital Lease or (ii) a
lease the payments under which will be treated as an operating expense for
purposes of determining Consolidated Adjusted EBITDA and (c) an amount equal to
100% of the Net Cash Proceeds of such Sale and Leaseback Transaction is applied
in accordance with Section 2.14(a).

6.11. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any material transaction (including the purchase, sale, lease
or exchange of any property or the rendering of any service) with any Affiliate
of Borrower on terms that are less favorable to Borrower or that Subsidiary, as
the case may be, than those that might be obtained at the time from a Person who
is not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between Borrower and any Guarantor; (b) customary
fees paid to members of the board of directors (or similar governing body) of
Borrower and its Subsidiaries; (c) compensation arrangements for officers and
other employees of Borrower and its Subsidiaries entered into in the ordinary
course of business; (d) transactions described in Schedule 6.11; (e) the payment
of transaction expenses in connection with this Agreement; and (f) entering
into, making payments pursuant to and otherwise performing an indemnification
and contribution agreement in favor of any Person and each Person who is or
becomes a director, officer, agent or

 

112



--------------------------------------------------------------------------------

employee of the Borrower or any of its Subsidiaries, in respect of liabilities
(i) arising under the Securities Act, the Exchange Act and any other applicable
securities laws or otherwise, in connection with any offering of securities by
Borrower, (ii) incurred to third parties for any action or failure to act of the
Borrower or any of its Subsidiaries, predecessors or successors, (iii) arising
out of the fact that any indemnitee was or is a director, officer, agent or
employee of the Borrower or any of its Subsidiaries, or is or was serving at the
request of any such corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or enterprise or (iv) to
the fullest extent permitted by Delaware or other applicable state law, arising
out of any breach or alleged breach by such indemnitee of his or her fiduciary
duty as a director or officer of the Borrower or any of its Subsidiaries.

For purposes of this Section 6.11, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in the first sentence hereof
if (i) such transaction is approved by a majority of the Disinterested Directors
of the board of directors of the Borrower or such Subsidiary, or (ii) in the
event that at the time of any such transaction, there are not Disinterested
Directors serving on the board of directors of the Borrower or such Subsidiary,
such transaction shall be approved by a nationally recognized expert with
expertise in appraising the terms and conditions of the type of transaction for
which approval is required, and (B) “Disinterested Director” shall mean, with
respect to any Person and transaction, a member of the board of directors of
such Person who does not have any material direct or indirect financial interest
in or with respect to such transaction.

6.12. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date including, without limitation, any medical, pharmaceutical, diagnostic or
other health oriented business and any businesses related, ancillary or
incidental thereto or a reasonable extension, development or expansion thereof;
(ii) any other business acquired in connection with a Permitted Acquisition and
any businesses related, ancillary or incidental thereto, or that is an adjunct
thereto (provided that the Administrative Agent consents to such adjunct if
material), or a reasonable extension, development or expansion thereof, and
(iii) such other lines of business as may be consented to by Requisite Lenders.

6.13. Amendments or Waivers of Organizational Documents and Certain Related
Agreements. Except as contemplated by Section 3.1(d)(i), no Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents or any of its material rights under any Related
Agreement after the Closing Date if such amendment, restatement, supplement,
modification, or waiver would have a Material Adverse Effect on the rights or
remedies of the Lenders under the Credit Documents or with respect to the Credit
Parties, without in each case obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.

6.14. Amendments or Waivers of with respect to Senior Unsecured Indebtedness and
Subordinated Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any Senior Unsecured
Indebtedness or Subordinated Indebtedness, or make any payment consistent with
an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Senior Unsecured Indebtedness or
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such

 

113



--------------------------------------------------------------------------------

Senior Unsecured Indebtedness or Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Senior Unsecured Indebtedness or Subordinated Indebtedness (or a trustee or
other representative on their behalf) which would be adverse to any Credit Party
or Lenders.

6.15. Fiscal Year. The Borrower shall not change its Fiscal Year-end for SEC
reporting purposes from the last Saturday in September.

6.16. Massachusetts Securities Corporation. Notwithstanding any other provision
of this Section 6, (a) no Credit Party shall permit any Subsidiary that is a
Massachusetts securities corporation to create, incur, assume or suffer to exist
any Liens or any Indebtedness, Dispose of any assets (other than (i) in
compliance with Section 6.8(a)(ii) or (ii) Dispositions to the Borrower or a
Subsidiary Guarantor or in connection with the sale and purchase of
Investments), make any Investments or engage in any other business operations,
other than Investments permitted by Section 6.6(a), in each case in accordance
with Massachusetts General Laws Chapter 63, § 38B and, in addition, (b) no
Credit Party shall permit any Subsidiary that is a Massachusetts securities
corporation to engage in any business other than (i) investing in assets and
securities of all kinds, including but not limited to debt securities and
securities sold in transactions originated by it or its manager and (ii) other
activities required by law to maintain tax advantaged status under Massachusetts
General Laws Chapter 63, § 38B.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such

 

114



--------------------------------------------------------------------------------

Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

115



--------------------------------------------------------------------------------

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and

 

116



--------------------------------------------------------------------------------

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides

 

117



--------------------------------------------------------------------------------

that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based upon
any Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

118



--------------------------------------------------------------------------------

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for the
enforcement of this Section 7 for any Beneficiary to inquire into the capacity
or powers of any Guarantor or Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

119



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment or payment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Credit
Parties or any of their respective Subsidiaries to pay

 

120



--------------------------------------------------------------------------------

when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) individually or in the aggregate in an amount of $25,000,000 or
more, in each case beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the individual or aggregate
amounts referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Sections 5.1(b),
5.1(c), 5.1(d) and 5.1(f), Section 5.2 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an Authorized Officer of such
Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries (other than an Excluded Foreign Subsidiary)
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Borrower or any of its Subsidiaries (other than an Excluded Foreign
Subsidiary) under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries (other than an Excluded Foreign
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any of its Subsidiaries
(other than an Excluded Foreign Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries (other than an Excluded Foreign Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or

 

121



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of
its Subsidiaries (other than an Excluded Foreign Subsidiary) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any of its
Subsidiaries (other than an Excluded Foreign Subsidiary) shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Subsidiaries (other than an Excluded Foreign Subsidiary) shall be unable, or
shall fail generally, or shall admit in writing its general inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of Borrower or any of its Subsidiaries (or any committee
thereof) (other than with respect to an Excluded Foreign Subsidiary) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate in an
amount in excess of $25,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against Borrower or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $15,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or

(k) Change of Control; Designated Event. There occurs any Change of Control; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, except as otherwise

 

122



--------------------------------------------------------------------------------

provided in any Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Credit Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be granted by the
Collateral Documents; or

(m) Subordination Provisions. Borrower or any Credit Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Subordinated Indebtedness;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(v) or Section 2.4(e); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Borrower to pay (and Borrower hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Sections 8.1(f) and (g) to
pay) to Administrative Agent such additional amounts of cash as reasonably
requested by Issuing Bank, to be held as security for Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding.

SECTION 9. AGENTS

9.1. Appointment of Agents. BOA is hereby appointed Syndication Agent hereunder,
and each Lender hereby authorizes BOA to act as Syndication Agent in accordance
with the terms hereof and the other Credit Documents. GSCP is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes GSCP to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Citicorp, JPM, Citizens and Fifth Third are hereby appointed
Documentation Agents hereunder, and each Lender hereby authorizes Citicorp, JPM,
Citizens and Fifth Third to act as Documentation Agents in accordance with the
terms hereof and the other Credit Documents. Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing

 

123



--------------------------------------------------------------------------------

its functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each of Syndication Agent and Documentation Agents,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, neither BOA, in its capacity as Syndication Agent, nor Citicorp, JPM,
Citizens or Fifth Third in their capacity as Documentation Agents, shall have
any obligations but shall be entitled to all benefits of this Section 9.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; nothing herein or
any of the other Credit Documents, expressed or implied, is intended to or shall
be so construed as to impose upon any Agent any obligations in respect hereof or
any of the other Credit Documents except as expressly set forth herein or
therein.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or to any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions

 

124



--------------------------------------------------------------------------------

in respect thereof from Requisite Lenders (or such other Lenders as may be
required to give such instructions under Section 10.5) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept

 

125



--------------------------------------------------------------------------------

deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Tranche A Term Loan,
Tranche B-1 Term Loan, Tranche B-2 Term Loan, Tranche B Term Loan (where
applicable), Tranche X Term Loan and/or Revolving Loans on the Closing Date or
by the funding of any New Term Loans or New Revolving Loans, as the case may be,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Credit Document and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or as of
the date of funding of such New Loans.

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

 

126



--------------------------------------------------------------------------------

9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender
(a) Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Administrative Agent. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to any successor Collateral Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of such successor Collateral Agent
under the Credit Documents, and (ii) execute and deliver to such successor
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the security interests created under the
Collateral Documents, whereupon such retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder. If the Requisite
Lenders have not appointed a successor Administrative Agent, Administrative
Agent shall have the right to appoint a financial institution to act as
Administrative Agent and/or Collateral Agent hereunder and in any case,
Administrative Agent’s resignation shall become effective on the thirtieth day
after such notice of resignation. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, the
Requisite Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that, until a successor Administrative Agent is so appointed by
the Requisite Lenders or Administrative Agent, Administrative Agent, by notice
to the Borrower and the Requisite Lenders, may retain its role as Collateral
Agent under any Collateral Document. Except as provided in the immediately
preceding sentence, any resignation or removal of GSCP or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of GSCP or its successor as Collateral Agent. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If GSCP or its
successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, GSCP or its successor may resign as Collateral Agent upon
notice to the Borrower and the Requisite Lenders at any time.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving thirty 30 days’ prior written notice thereof to Lenders and the Grantors,
and Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by the Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to the Administrative Agent, to appoint a successor

 

127



--------------------------------------------------------------------------------

Collateral Agent. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent under this Agreement and
the Collateral Documents, and the retiring or removed Collateral Agent under
this Agreement shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring or removed Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the Collateral Documents. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

(c) Any resignation or removal of GSCP or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
GSCP or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Borrower
for cancellation, and (c) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have consented.

 

128



--------------------------------------------------------------------------------

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies to realize upon any of the Collateral or to
enforce the guaranty may be exercised solely by Administrative Agent and/or the
Collateral Agent, as provided herein and in the other Credit Documents, on
behalf of the Secured Parties in accordance with the terms hereof, and (ii) in
the event of a foreclosure by Collateral Agent on any of the Collateral pursuant
to a public or private sale or other disposition, Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and Collateral Agent, as agent for and representative
of Secured Parties shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral at such sale or
other disposition.

(c) Rights under Hedge Agreements and Cash Management Agreements. No Hedge
Agreement will create (or be deemed to create) in favor of any Lender
Counterparty that is party thereto and no Cash Management Agreement will create
(or be deemed to create) in favor of any Cash Management Provider that is a
party thereto, any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents,
except as expressly provided in Section 10.5(c)(v) and Section 10.5(c)(vi)
respectively of this Agreement and Section 9.2 of the Pledge and Security
Agreement.

(d) Parallel Debt. For the purposes of taking and ensuring the continuing
validity of security (“Parallel Debt Security”) under the Credit Documents
subject to the laws of Germany and the Netherlands, notwithstanding any contrary
provision in this Agreement:

(i) each Obligor irrevocably undertakes, by way of an abstract acknowledgement
of debt and as an independent payment obligation (such undertakings, the
“Parallel Obligations”), to pay to Collateral Agent amounts equal to all present
and future amounts owing by it to a Secured Party under and in connection with
the Credit Documents, including, for the avoidance of doubt, any obligations
resulting from unjustified enrichment or tort, (the “Original Obligations”),
provided that this shall not, at any time, result in an Obligor incurring an
aggregate obligation to the Secured Parties which is greater than its
obligations to the Secured Parties under the Credit Documents;

(ii) Collateral Agent shall have its own independent right to demand and receive
payment of the Parallel Obligations;

(iii) the Parallel Obligations shall not limit or affect the existence of the
Original Obligations for which the Secured Parties shall have an independent
right to demand payment;

 

129



--------------------------------------------------------------------------------

(iv) notwithstanding Section 9.8(d)(i), payment by an Obligor of its Parallel
Obligations shall to the same extent decrease and be a good discharge of the
corresponding Original Obligations owing to the relevant Secured Party and
payment by an Obligor of its Original Obligations to the relevant Secured Party
shall to the same extent decrease and be a good discharge of the Parallel
Obligations owing by it to Collateral Agent;

(v) the Parallel Obligations are owed to Collateral Agent in its own name on
behalf of itself and not as agent or representative of any other person nor as
trustee and the Parallel Debt Security shall secure the Parallel Obligations so
owing;

(vi) without limiting or affecting Collateral Agent’s right to protect, preserve
or enforce its rights in relation to any Secured Obligations, Collateral Agent
undertakes to each Secured Party not to exercise its rights in respect of the
Parallel Obligations without the consent of the relevant Secured Party; and

(vii) Collateral Agent undertakes to pay to the Secured Parties any amount
collected or received by it in payment or partial payment of the Parallel
Obligations and shall distribute any amount so received to the Secured Parties
in accordance with the terms of the Pledge and Security Agreement as if such
amounts had been received in respect of the Original Obligations.

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or Documentation Agents,
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon

 

130



--------------------------------------------------------------------------------

receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided, no
notice to any Agent shall be effective until received by such Agent; provided
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 9.3(c) hereto as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to service of process or to notices to any Lender or the Issuing Bank
pursuant to Section 2 if such Lender or the Issuing Bank, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each of the Credit Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence, as determined by a
final, non-appealable judgment of a court of competent jurisdiction, of
Administrative Agent.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

131



--------------------------------------------------------------------------------

(iv) Each of the Credit Parties, the Lenders, the Issuing Banks and the Agents
agree that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of the Agents for the preparation of the Credit Documents and
any consents, amendments, waivers or other modifications thereto; (b) all the
costs of the Agents for the furnishing all opinions by counsel for Borrower and
the other Credit Parties; (c) the reasonable fees, expenses and disbursements of
counsel to Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Borrower; provided that prior to the occurrence, and during the continuance, of
a Default or Event of Default, reasonable attorney’s fees shall be limited to
one primary counsel and, if reasonably required by the Administrative Agent,
local or specialist counsel, provided further that no such limitation shall
apply if counsel for the Administrative Agent determines in good faith that
there is an actual or potential conflict of interest that requires separate
representation for any Agent; (d) all the actual costs and reasonable expenses
of creating, perfecting and recording Liens in favor of Collateral Agent, for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers retained
by the Agents; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees and costs
of settlement, incurred by any Agent and Lenders in enforcing any Obligations of
or in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Arranger, Agent and Lender and the officers, partners,
members, directors, trustees, advisors,

 

132



--------------------------------------------------------------------------------

employees, agents, sub-agents and Affiliates of each Joint Lead Arranger, Agent
and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Joint Lead Arranger,
each Lender, each Agent and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
arising out of, as a result of, or in any way related to, this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection herewith or therewith, and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender (and its respective Affiliates)
are hereby authorized by each Credit Party at any time or from time to time
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or its
Affiliates to or for the credit or the account of any Credit Party against and
on account of the obligations and liabilities of any Credit Party to such Lender
or its Affiliates hereunder, the Letters of Credit and participations therein
and under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender (or any of its Affiliates) shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured.

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Except as provided in Sections 2.24 or 5.10,
subject to the additional requirements of Sections 10.5(b) and 10.5(c), no
amendment,

 

133



--------------------------------------------------------------------------------

modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders; provided
that Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b), this
Section 10.5(b), Section 10.5(c) or any provision of this Agreement that
expressly provides that the consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same terms and conditions as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

 

134



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) alter the required application of any repayments or prepayments as among
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Tranche A Term Loan Exposure, Tranche B-1 Term Loan
Exposure of all Lenders, Tranche B-2 Term Loan Exposure of all Lenders, Tranche
B Term Loan Exposure of all Lenders (where applicable), Tranche X Term Loan
Exposure of all Lenders, Revolving Exposure of all Lenders or New Term Loan
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
among Classes, of any portion of such prepayment which is still required to be
made is not altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty;

(vi) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Hedge Agreements or the definition of
“Cash Management Provider”, “Lender Counterparty”, “Cash Management Agreement”,
“Cash Management Obligations”, “Obligations” or “Secured Obligations” (as
defined in any applicable Collateral Document) in each case in a manner adverse
to any Cash Management Provider with Obligations then outstanding without the
written consent of any such Cash Management Provider; or

 

135



--------------------------------------------------------------------------------

(vii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, each Credit
Party signatory thereto.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and,
subject to Section 10.6(h) hereof, no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until recorded
in the Register following receipt of an Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d). Each assignment shall
be recorded in the Register on the Business Day the Assignment Agreement is
received by Administrative Agent, if received by 12:00 noon New York City time,
and on the following Business Day if received after such time, prompt notice
thereof shall be provided to Borrower and a copy of such Assignment Agreement
shall be maintained, as applicable. The date of such recordation of a transfer
shall be referred to herein as the “Assignment Effective Date.” Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans or other
Obligations owing to it (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

 

136



--------------------------------------------------------------------------------

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person (except in the case of assignments made by or to
GSCP), consented to by each of Borrower and Administrative Agent (such consents
not to be (x) unreasonably withheld or delayed or, (y) in the case of Borrower,
required at any time an Event of Default shall have occurred and then be
continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $2,500,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount held by the
assigning Lender of the Tranche A Term Loans, Tranche B-1 Term Loans, Tranche
B-2 Term Loans, Tranche B Term Loans (where applicable), Tranche X Term Loans or
New Term Loans of a Series) with respect to the assignment of Term Loans other
than Tranche A Term Loans; provided that Related Funds shall be aggregated for
purposes of determining compliance with such minimum assignment amounts.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that (i) no such registration and processing fee shall be payable (y) in
connection with an assignment by or to GSCP or any Affiliate thereof or (z) in
the case of an assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender and (ii) no
more than one such fee shall be payable in connection with simultaneous
assignments to or by two or more Related Funds).

(e) Representations and Warranties of Assignee. Each assignee Lender succeeding
to an interest in the Commitments and Loans by assignment and assumption
represents and warrants as of the Closing Date or as of the Assignment Effective
Date that (i) it is an Eligible Assignee; (ii) it has experience and expertise
in the making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account

 

137



--------------------------------------------------------------------------------

in the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the applicable “Assignment Effective Date” with respect to
any assignee and assignor (i) such assignee shall have the rights and
obligations of a “Lender” hereunder to the extent of its interest in the Loans
and Commitments as reflected in the Register and shall be a party hereto and a
“Lender” for all purposes hereof with respect to the interest assigned, in
addition to any interests hereunder it may theretofore hold as a Lender;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities of a Lender hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect any Commitment of such assignee and of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note to the
assigning Lender, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Revolving Commitments and/or outstanding Loans of
the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof

 

138



--------------------------------------------------------------------------------

then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents (except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to the Borrower or any other Person in connection with
the sale of any participation. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed to such Lender, and its Notes, if any, to secure obligations of such Lender
including any Federal Reserve Bank as collateral security pursuant to Regulation
A of the Board of Governors and any operating circular issued by such Federal
Reserve Bank; provided, that no Lender, as between Borrower and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge, and provided further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3

 

139



--------------------------------------------------------------------------------

and 10.4 and the agreements of Agents and Lenders set forth in Sections 2.17,
9.3(b), 9.6 and 10.17 shall survive the payment of the Loans, the cancellation
or expiration of the Letters of Credit and the reimbursement of any amounts
drawn thereunder, and the termination hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and the other Credit Documents and it shall
not be necessary for any Agent or any other Lender to be joined as an additional
party in any proceeding for such purpose.

 

140



--------------------------------------------------------------------------------

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW, SECTION
5-1401).

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; PROVIDED, HOWEVER, IF ALL SUCH COURTS SHALL BE UNABLE TO ASSUME
JURISDICTION OR SHALL REFUSE JURISDICTION OVER ANY SUCH PROCEEDINGS, THEN THE
SUBMISSION TO JURISDICTION HEREUNDER SHALL NOT BE EXCLUSIVE AND SUCH PROCEEDING
MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE

 

141



--------------------------------------------------------------------------------

ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

10.17. Confidentiality. Each Agent, and each Lender (which term shall for the
purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender, subject to and in accordance with such customary procedures for
having confidential information, may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective directors, officers,
employees, agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or to any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender,
(iv) disclosures in connection with the exercise of any remedies hereunder or
under any other Credit Document and (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process;

 

142



--------------------------------------------------------------------------------

provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof. With the
exception of the syndication, cooperation, indemnification, confidentiality,
jurisdiction, governing law and waiver of jury trial provisions contained in the
Commitment Letter (which syndication, cooperation, indemnification,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
shall remain in full force and effect), all of the Joint Lead Arrangers’,
Agents’ and their respective Affiliates’ obligations under the Commitment Letter
shall terminate and be superseded by the Credit Documents and this Agreement
(together with any other documents, instruments or agreements executed and
delivered in connection therewith), and the Joint Lead Arrangers, Agents and
their respective

 

143



--------------------------------------------------------------------------------

Affiliates shall be released from all liability in connection with such
terminated and superseded obligations, including, without limitation, any claim
for injury or damages, whether consequential, special, direct, indirect,
punitive or otherwise.

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the Patriot Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower. The
Borrower agrees that nothing in the Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Borrower, its stockholders or its
affiliates. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
the Borrower, its management, stockholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising the Borrower on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Credit Documents and (iv) the Borrower has consulted its own legal and financial
advisors to the extent deemed appropriate. The Borrower further acknowledges and
agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized as of the date first written above.

 

HOLOGIC, INC.,

 

as Borrower

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Finance and
Administration

R2 TECHNOLOGY, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

BIOLUCENT LLC,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

SUROS SURGICAL SYSTEMS, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

APPENDIX A-1-1



--------------------------------------------------------------------------------

AEG PHOTOCONDUCTOR CORPORATION By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

DIRECT RADIOGRAPHY CORP.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC INTERNATIONAL, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CRUISER, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

APPENDIX A-1-2



--------------------------------------------------------------------------------

CYTYC CORPORATION,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC DEVELOPMENT COMPANY LLC,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC INTERIM, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC LIMITED LIABILITY COMPANY,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

APPENDIX A-1-3



--------------------------------------------------------------------------------

CYTYC LIMITED PARTNERSHIP,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC PRENATAL PRODUCTS CORP.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC SURGICAL PRODUCTS LIMITED PARTNERSHIP,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

APPENDIX A-1-4



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS III, INC.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

SST MERGER CORP.,

 

as Guarantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

APPENDIX A-1-5



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Administrative Agent, Collateral Agent and a Lender

By:  

/s/ Bruce A. Mendelsohn

  Authorized Signatory

 

APPENDIX A-1-6



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

 

as Syndication Agent, Swing Line Lender, Issuing Bank and a Lender

By:

 

/s/ Jill J. Hogan

Name:

 

Jill J. Hogan

Title:

 

Vice President

 

APPENDIX A-1-7



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

 

as a Documentation Agent and a Lender

By:  

/s/ Allen Fisher

Name:   Allen Fisher Title:   Vice President

 

APPENDIX A-1-8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 

as a Documentation Agent

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President

 

APPENDIX A-1-9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

 

as a Lender

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President

 

APPENDIX A-1-10



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION,

 

as a Documentation Agent

By:  

/s/ R. Scott Haskell

Name:   R. Scott Haskell Title:   Senior Vice President

 

APPENDIX A-1-11



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

as a Documentation Agent

By:  

/s/ R. Michael Dunlavey

Name:   R. Michael Dunlavey Title:   Vice President

 

APPENDIX A-1-12



--------------------------------------------------------------------------------

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

Tranche A Term Loan Commitments

 

Lender

  

Tranche A

Term Loan
Commitment

  

Pro

Rata Share

 

Goldman Sachs Credit Partners L.P.

   $ 30,000,000.00    5.00 %

Bank of America, N.A.

   $ 30,000,000.00    5.00 %

Citicorp North America, Inc.

   $ 30,000,000.00    5.00 %

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00    5.00 %

The Governor and Company of the Bank of Ireland

   $ 10,000,000.00    1.67 %

Cathay United Bank

   $ 11,000,000.00    1.83 %

RBS Citizens, National Association

   $ 73,000,000.00    12.17 %

Commerce Bank, NA

   $ 11,250,000.00    1.88 %

DnB NOR Bank ASA

   $ 48,500,000.00    8.08 %

Fifth Third Bank, an Ohio Banking Corporation

   $ 71, 000,000.00    11.83 %

Keybank National Association

   $ 30,000,000.00    5.00 %

Raymond James Bank, FSB

   $ 37,500,000.00    6.25 %

Royal Bank of Canada

   $ 37,500,000.00    6.25 %

The Bank of Nova Scotia

   $ 45,000,000.00    7.50 %

Shore Bank

   $ 3,750,000.00    0.63 %

Sovereign Bank

   $ 40,000,000.00    6.67 %

State Bank of India

   $ 7,500,000.00    1.25 %

State Bank of India (California)

   $ 5,000,000.00    0.83 %

Taiwan Cooperative Bank

   $ 6,500,000.00    1.08 %

TDBankNorth, N.A.

   $ 22,500,000.00    3.75 %

Union Bank of California, N.A.

   $ 20,000,000.00    3.33 %              

Total

   $ 600,000,000.00    100 %              

 

APPENDIX A-1-13



--------------------------------------------------------------------------------

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Tranche B-1 Term Loan Commitments

 

Lender

  

Tranche B-1

Term Loan
Commitment

  

Pro

Rata Share

 

Goldman Sachs Credit Partners L.P.

   $ 152,500,000.00    61.00 %

Bank of America, N.A.

   $ 36,250,000.00    14.50 %

Citicorp North America, Inc.

   $ 36,250,000.00    14.50 %

JPMorgan Chase Bank, N.A.

   $ 25,000,000.00    10.00 %              

Total

   $ 250,000,000.00    100 %              

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX A-3

TO CREDIT AND GUARANTY AGREEMENT

Tranche B-2 Term Loan Commitments

 

Lender

  

Tranche B-2

Term Loan
Commitment

  

Pro

Rata Share

 

Goldman Sachs Credit Partners L.P.

   $ 152,500,000.00    61.00 %

Bank of America, N.A.

   $ 36,250,000.00    14.50 %

Citicorp North America, Inc.

   $ 36,250,000.00    14.50 %

JPMorgan Chase Bank, N.A.

   $ 25,000,000.00    10.00 %              

Total

   $ 250,000,000.00    100 %              

 

APPENDIX A-2-2



--------------------------------------------------------------------------------

APPENDIX A-4

TO CREDIT AND GUARANTY AGREEMENT

Tranche X Term Loan Commitments

 

Lender

  

Tranche X

Term Loan
Commitment

  

Pro

Rata Share

 

Goldman Sachs Credit Partners L.P.

   $ 775,000,000.00    62.00 %

Bank of America, N.A.

   $ 175,000,000.00    14.00 %

Citicorp North America, Inc.

   $ 175,000,000.00    14.00 %

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00    10.00 %              

Total

   $ 1,250,000,000.00    100 %              

 

APPENDIX A-3-1



--------------------------------------------------------------------------------

APPENDIX A-5

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving
Commitment    Pro
Rata Share  

Goldman Sachs Credit Partners L.P.

   $ 10,000,000.00    5.00 %

Bank of America, N.A.

   $ 10,000,000.00    5.00 %

Citicorp North America, Inc.

   $ 10,000,000.00    5.00 %

JPMorgan Chase Bank, N.A.

   $ 10,000,000.00    5.00 %

Cathay United Bank

   $ 8,750,000.00    4.38 %

RBS Citizens, National Association

   $ 23,000,000.00    11.50 %

Commerce Bank, NA

   $ 3,750,000.00    1.88 %

DnB NOR Bank ASA

   $ 16,750,000.00    8.38 %

Fifth Third Bank, an Ohio Banking Corporation

   $ 25,500,000.00    12.75 %

Keybank National Association

   $ 10,000,000.00    5.00 %

Raymond James Bank, FSB

   $ 12,500,000.00    6.25 %

Royal Bank of Canada

   $ 12,500,000.00    6.25 %

The Bank of Nova Scotia

   $ 15,000,000.00    7.50 %

Shore Bank

   $ 3,750,000.00    1.88 %

Sovereign Bank

   $ 10,000,000.00    5.00 %

State Bank of India

   $ 2,500,000.00    1.25 %

Taiwan Cooperative Bank

   $ 3,500,000.00    1.75 %

TDBankNorth, N.A

   $ 7,500,000.00    3.75 %

Union Bank of California, N.A.

   $ 5,000,000.00    2.50 %              

Total

   $ 200,000,000.00    100 %              

 

APPENDIX A-4-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

Borrower:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention:   

Glenn P. Muir,

Executive Vice President, Finance and Administration

Facsimile:    +1 781 282-0669

Guarantors:

R2 Technology, Inc.

Suros Surgical Systems, Inc.

BioLucent LLC

Direct Radiography Corp.

Cytyc Limited Partnership

AEG Photoconductor Corporation

Cytyc International, Inc.

Cruiser, Inc.

Cytyc Corporation

Cytyc Development Company LLC

Cytyc Interim, Inc.

Cytyc Limited Liability Company

Cytyc Prenatal Products Corp.

Cytyc Surgical Products Limited Partnership

Cytyc Sugical Products II, Limited Partnership

Cytyc Surgical Products III, Inc.

SST Merger Corp.,

in each case, to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention:   

Glenn P. Muir,

Executive Vice President, Finance and Administration

Facsimile:    +1 781 282-0669

in each case, with a copy to:

Brown Rudnick Berlack Israels LLP

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

Facsimile: +1 617 856-8201

 

APPENDIX B-2



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

Administrative Agent’s and Collateral Agent’s Principal Office and as Lender:

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

Attention: SBD Operations

Attention: Pedro Ramirez

Telecopier: +1 (212) 357-4597

Email and for delivery of final financial statements for posting:
gsd.link@gs.com

in each case, with a copy to:

Goldman Sachs Credit Partners L.P.

1 New York Plaza

42nd Floor

New York, New York 10004

Attention: James Balcom, Vice President

Telecopier: +1 (212) 902-3000

Tel: +1 (212) 902-3063

Email: james.balcom@gs.com

BANK OF AMERICA, N.A.

as Issuing Bank, Swing Line Lender and a Lender

Bank of America, N.A.

101 N Tryon Street

NC1-001-04-39

Charlotte, NC 28255

Attention: Sally Bixby

Facsimile: 704.719.8876

Tel: +1 704-387-9482

Email: Sally.A.Bixby@bankofamerica.com

 

APPENDIX B-3



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Documentation Agent and a Lender

Citicorp North America, Inc.

Citi Global Markets & Banking

388 Greenwich Street 21st Floor

New York, NY10013

Attention: Allen Fisher

Facsimile: +1 (646) 291-1623

JPMORGAN CHASE BANK, N.A.,

as a Documentation Agent and as Lender

JPMORGAN CHASE BANK, N.A.

10 South Dearborn, Floor 7

Chicago, IL 60603-2003

Attention: Marlene Zanoria

Facsimile: +1 (312)-385-7096

RBS CITIZENS, NATIONAL ASSOCIATION,

as a Documentation Agent

RBS Citizens, National Association

Technology Banking Division

RBS Citizens, National Association

53 State St. MBS830

Boston, MA 02109

Attention: R. Scott Haskell, Senior Vice President

Facsimile: +1 (617) 994-7129

Tel: +1 (617) 994-7129

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

as a Documentation Agent

Fifth Third Bank, an Ohio Banking Corporation

Fifth Third Bank

110 N. Main Street

MD 332921

Dayton, Ohio 45402

Attention: R. Michael Dunlavey

Facsimile: +1 (937) 227-3095

Tel: +1 (937) 227-6454

 

APPENDIX B-4